 

 

SWK HOLDINGS CORPORATION

 

and



 

SWK FUNDING LLC,

 

as Borrowers,

 

 

LOAN AND SECURITY AGREEMENT

 

Dated June 29, 2018

 

$20,000,000.00

 

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders

 

and

 

STATE BANK AND TRUST COMPANY,

 

as Agent

 

 



 

 

TABLE OF CONTENTS

Page

 

SECTION  1.   DEFINITIONS; RULES OF CONSTRUCTION 1 1.1   Definitions 1
1.2   Accounting Terms 27 1.3   Uniform Commercial Code 27 1.4   Certain Matters
of Construction 27 SECTION  2.   CREDIT FACILITIES 28 2.1   Revolver Commitment
28 2.2   [Reserved] 30 SECTION  3.   INTEREST, FEES AND CHARGES 30
3.1   Interest 30 3.2   Fees 31 3.3   Computation of Interest, Fees, Yield
Protection 31 3.4   Reimbursement Obligations 32 3.5   Illegality 32
3.6   Inability to Determine Rates 32 3.7   Increased Costs; Capital Adequacy 32
3.8   Mitigation 33 3.9   [Reserved] 33 3.10   Maximum Interest 33 SECTION 
4.   LOAN ADMINISTRATION 34 4.1   Manner of Borrowing and Funding Revolver Loans
34 4.2   Defaulting Lender 35 4.3   [Reserved] 36 4.4   Borrower Agent 36
4.5   One Obligation 36 4.6   Effect of Termination 36 SECTION  5.   PAYMENTS 36
5.1   General Payment Provisions 36 5.2   Repayment of Revolver Loans 37
5.3   Payment of Other Obligations 37 5.4   Payments on Borrower Advances;
Dominion Accounts; Joint Royalty Accounts 37 5.5   Marshaling; Payments Set
Aside 39 5.6   Post-Default Allocation of Payments 39 5.7   Application of
Payments 40 5.8   Loan Account; Account Stated 40 5.9   Taxes 41 5.10   Lender
Tax Information 41 5.11   Nature and Extent of Each Borrower’s Liability 42
SECTION  6.   CONDITIONS PRECEDENT 44 6.1   Conditions Precedent to Initial
Loans 44 6.2   Conditions Precedent to All Credit Extensions 45 SECTION 
7.   COLLATERAL 45 7.1   Grant of Security Interest 45 7.2   Lien on Other
Collateral 46 7.3   [Reserved] 46 7.4   Other Collateral 46 7.5   No Assumption
of Liability 47 7.6   Further Assurances 47 7.7   Continuation of Security
Interest 47

 



 -i- 

 

Page

 

SECTION  8.   REPRESENTATIONS AND WARRANTIES 47 8.1   General Representations
and Warranties 47 8.2   Complete Disclosure 53 8.3   Updated Representations and
Warranties 53 SECTION  9.   COVENANTS AND CONTINUING AGREEMENTS 53
9.1   Affirmative Covenants 53 9.2   Negative Covenants 60 9.3   Financial
Covenants 63 SECTION  10.   EVENTS OF DEFAULT; REMEDIES ON DEFAULT 64
10.1   Events of Default 64 10.2   Remedies upon Default 66 10.3   License 67
10.4   Setoff 67 10.5   Remedies Cumulative; No Waiver 68 SECTION  11.   AGENT
68 SECTION  12.   BENEFIT OF AGREEMENT; ASSIGNMENTS 68 12.1   Successors and
Assigns 68 12.2   Participations 68 12.3   Assignments 69 12.4   Replacement of
Certain Lenders 70 SECTION  13.   MISCELLANEOUS 70 13.1   Consents, Amendments
and Waivers 70 13.2   Indemnity 71 13.3   Notices and Communications 71
13.4   Performance of Obligors’ Obligations 72 13.5   Credit Inquiries 73
13.6   Severability 73 13.7   Cumulative Effect; Conflict of Terms 73
13.8   Counterparts 73 13.9   Entire Agreement 73 13.10   Relationship with
Lenders 73 13.11   No Advisory or Fiduciary Responsibility 73
13.12   Confidentiality 74 13.13   GOVERNING LAW 74 13.14   Consent to Forum 74
13.15   Waivers by OBLIGORS 75 13.16   Power of Attorney 75 13.17   PATRIOT Act
Notice 76

 



 -ii- 

 

LIST OF EXHIBITS AND SCHEDULES

 

 



Exhibit A Assignment and Acceptance Exhibit B Compliance Certificate Exhibit C
Conditions Precedent Exhibit D Agency Provisions Exhibit E Credit and Collection
Policy Exhibit F Investment Policy     Schedule 1-A Eligibility of Types of
Advances Schedule 1-B Commitments of Lenders Schedule 2 Deposit and Other
Accounts Schedule 3 Business Locations Schedule 4 Names and Capital Structure
Schedule 5 Patents, Trademarks, Copyrights and Licenses Schedule 5.4-A  
Collections Into Joint Royalty Accounts Schedule 5.4-B Collections Pursuant to
the Cambia Transaction Documents Schedule 6 Restrictive Agreements Schedule 7
Litigation Schedule 8 Plans Schedule 9 Labor Contracts Schedule 10 Existing
Affiliate Transactions



 

 -iii- 

 



LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated June 29, 2018,
among SWK HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), SWK FUNDING
LLC, a Delaware limited liability company (“SWK”, and together with Holdings and
each other Person party hereto as a borrower from time to time, collectively,
“Borrowers” and each a “Borrower”), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), and STATE BANK
AND TRUST COMPANY, a Georgia banking corporation, as agent for the Lenders
(“Agent”).

R E C I T A L S:

Each Borrower has requested that Lenders make available a revolving credit
facility to Borrowers, which shall be used by Borrowers to finance their mutual
and collective enterprise of originating and thereafter administering and
servicing loan transactions. In order to utilize the financial powers of each
Borrower in the most efficient and economical manner, and in order to facilitate
the financing of each Borrower’s needs, Lenders will, at the request of any
Borrower, make loans to all Borrowers under the revolving credit facility on a
combined basis and in accordance with the provisions hereinafter set forth.
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that the consolidation of all revolving credit loans under this Agreement will
enhance the aggregate borrowing powers of each Borrower and ease the
administration of their revolving credit loan relationship with Lenders, all to
the mutual advantage of Borrowers. Lenders’ willingness to extend credit to
Borrowers and to administer each Borrower’s collateral security therefor, on a
combined basis as more fully set forth in this Agreement, is done solely as an
accommodation to Borrowers and at Borrowers’ request in furtherance of
Borrowers’ mutual and collective enterprise.

Each Borrower has agreed to be jointly and severally liable for loans and all
outstanding other obligations under this Agreement and to guarantee the
obligations of each of the other Borrowers under this Agreement and each of the
other Loan Documents.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1.             DEFINITIONS; RULES OF CONSTRUCTION

1.1               Definitions. As used herein, the following terms have the
meanings set forth below:

“Accommodation Payment” is as defined in Section 5.11.3.

“Affiliate” means a Person: (a) which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
another Person; (b) which beneficially owns or holds 10% or more (or, in the
case of a Borrower holding Equity Interests in a Customer to whom Borrower has
made Borrower Advances, 20% or more) of any class of the Equity Interests of a
Person; or (c) 10% or more of the Equity Interests with power to vote of which
is beneficially owned or held by another Person or a Subsidiary of another
Person. For purposes hereof, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of any Equity Interest, by
contract or otherwise.

“Agent Indemnitees” means Agent and all of Agent’s officers, directors,
employees, Affiliates, agents and attorneys.

“Allocable Amount” is as defined in Section 5.11.3.



 -1- 

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrowers or any of their Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Law” means any law relating to terrorism or money laundering,
including the PATRIOT Act.

“Applicable Finance Laws” means, collectively, (a) each of the following federal
laws and all regulations, rules and governmental guidelines relating thereto:
the Fair Credit Reporting Act, Fair Debt Collections Practices Act, Equal Credit
Opportunity Act, Truth in Lending Act, Truth in Savings Act, Credit Card
Accountability Responsibility and Disclosure Act, Dodd-Frank Wall Street Reform
and Consumer Protection Act, Do-Not-Call Registry Legislation, Electronic Fund
Transfer Act, Fair and Accurate Credit Transactions, Fair Credit and Charge Card
Disclosure Act, Fair Credit Billing Act, Federal Trade Commission Act, Identity
Theft Assumption and Deterrence Act, and Magnuson Moss Warranty-Federal Trade
Commission Improvements Act, each as amended, and (b) all state and federal laws
relating to unfair or deceptive trade practices, usury, consumer protection,
truth-in-lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices, privacy, consumer finance
transactions, rent-to-own transactions, retail loans or retail installment
sales, each as amended.

“Applicable Healthcare Laws” means all applicable statutes, laws, ordinances,
rules, and regulations of any governmental authority: (a) with respect to
regulatory matters relating to patient healthcare, healthcare providers,
healthcare services, or pediatric behavioral health services clinics (including:
Medicaid, TRICARE/CHAMPUS, Section 1128B(b) of the Social Security Act, as
amended, 42 U.S.C. § 1320a 7(b) (Criminal Penalties Involving Medicare or State
Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute;” HIPAA, and the Social Security Act, as amended, Section 1877, 42
U.S.C. § 1395nn (Prohibition Against Certain Referrals), commonly referred to as
“Stark Statute”; 31 U.S.C. §§ 3729-3722, commonly referred to as the federal ”
“False Claims Act”, 31 U.S.C. §§ 3801-3812, commonly referred to as the “Program
Fraud Civil Remedies Act”, 42 U.S.C. §§ 1320a-7a and 1320a-7b, commonly referred
to as the “Civil Monetary Penalties Law”, and 42 U.S.C. § 1320a-7, commonly
referred to as the “Exclusion Laws”); (b) with respect to patient healthcare,
healthcare providers, healthcare services, or pediatric behavioral health
services clinics pertaining to the provision of, billing, collection, and
reimbursement for, administration of, and payment for services which are
reimbursed with federal, state or local governmental funds through or on behalf
of any governmental authority, including Medicaid or TRICARE/CHAMPUS; and (c)
any and all other applicable federal, state or local health care laws, rules,
codes, statutes, regulations, orders and ordinances, in each case as amended
from time to time applicable to the activities referenced in subsections (a)-(b)
above.

“Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law (including the Occupational Safety and
Hazard Act of 1970, ERISA and the Fair Labor Standards Act of 1938), ordinances,
common law and equitable principles, and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of all governmental
authorities, including, to the extent applicable to such Person, conduct,
transaction, agreement or matter in question, all Applicable Finance Laws, all
Applicable Healthcare Laws, all Environmental Laws, the Occupational Safety and
Hazard Act of 1970, ERISA, the Fair Labor Standards Act of 1938, and any other
laws regarding the collection, payment and deposit of Taxes.

“Applicable Margin” means with respect to the applicable Type of Loan, (i) 0.30%
with respect to Base Rate Loans, and (ii) 3.25% with respect to LIBOR Index
Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.



 -2- 

 

“Assignment and Acceptance” means an assignment agreement between a Lender and
Eligible Assignee, and accepted by Agent, in the form of Exhibit A.

“Availability” means the Borrowing Base minus the principal balance of all
Revolver Loans.

“Availability Reserve” means, at any time, the sum (without duplication) of (a)
the aggregate of (i) all past due rent and other amounts owing by an Obligor to
any landlord or other Person who possesses any Collateral or could assert a Lien
on any Collateral and (ii) a reserve at least equal to three (3) months’ rent
and other charges that could be payable to any such Person, unless it has
executed a Lien Waiver; (b) the Bank Product Reserve; (c) all accrued Royalties
(but not Royalty Payments payable to a Borrower in respect of a Borrower Royalty
Receivable), whether or not then due and payable by an Obligor; (d) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (e) any amounts which any Obligor is obligated to
pay pursuant to the provisions of any of the Loan Documents that Agent elects to
pay for the account of such Obligor in accordance with authority contained in
any of the Loan Documents; (f) any reserves established pursuant to any other
provision of this Agreement; and (g) such additional reserves, in such amounts
and with respect to such matters, as Agent in its reasonable credit judgment may
elect to impose from time to time.

“Bank Product” means any of the following products, services or facilities
extended to any Obligor or Subsidiary by State Bank or any of its Affiliates or
another Lender or any of its Affiliates: (a) Cash Management Services; (b)
products under Hedging Agreements; (c) commercial credit card and merchant card
services; and (d) other banking products or services as may be requested by any
Obligor or Subsidiary.

“Bank Product Reserve” means the aggregate amount of reserves established by
Agent from time to time in its reasonable credit judgment in respect of Secured
Bank Product Obligations.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Rate” means, on any day, a per annum rate equal to the greater of (a) the
Prime Rate and (b) the Federal Funds Rate for such day, plus 0.50%. As used
herein, the “Prime Rate” means the U.S. prime rate as shown in The Wall Street
Journal on such day, or, if such day is not a Business Day, on the immediately
preceding Business Day (and, if The Wall Street Journal for any reason ceases to
publish a U.S. prime rate, then the Prime Rate shall be such prime rate as
published from time to time in any other publication or reference source
designated by Agent in its discretion); provided, that the prime rate is a
reference rate and does not necessarily represent the best or lowest rate
charged by any Lender. As used herein, “Federal Funds Rate” means (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%)
charged to AloStar on the applicable day on such transactions, as determined by
Agent.

“Base Rate Loan” means a Loan during any period in which it bears interest at a
rate based upon the Base Rate.



 -3- 

 

“Besivance Transaction Document” means that certain Royalty Purchase Agreement
dated as of April 2, 2013, among InSite Vision Incorporated, Bess Royalty, L.P.
and SWK, and each other Transaction Document entered into in connection
therewith, as the same are in effect on the Closing Date.

“Board of Governors” means the Board of Governors of the Federal Reserve System.

“Borrowed Money” means with respect to any Obligor, without duplication, its (a)
Debt that (i) arises from the lending of money by any Person to such Obligor,
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capitalized Lease Obligations and Debt for the deferred
payment by one year or more of any purchase money obligation; (c) reimbursement
obligations with respect to letters of credit; (d) guaranties of any Debt of the
foregoing types owing by another Person; and (e) any Debt payable by any Obligor
or a Subsidiary which is subordinate in right of payment to the Obligations or
with respect to which the Liens securing such Debt are subordinated to Agent’s
Liens.

“Borrower Advance” means, individually or collectively, as the context so
implies, (i) a Borrower Loan Advance or (ii) a Borrower Royalty Receivable
Advance.

“Borrower Advance Eligibility Requirements” means, with respect to a Borrower
Advance, each of the following requirements:

(i)       such Borrower Advance is made to an Eligible Customer;

(ii)       with respect to a Borrower Loan Advance, such Borrower Loan Advance
is a full recourse obligation of an Eligible Customer;

(iii)       such Borrower Advance is not made to a Customer primarily for such
Customer’s personal, family or household use or based on the value of any
healthcare insurance receivables payable to such Customer or any payments due or
to become due to such Customer from Medicare or Medicaid;

(iv)       with respect to a Borrower Loan Advance, (A) such Borrower Loan
Advance and the applicable Borrower’s Liens on the related Customer Collateral
have been pledged and assigned to Agent to secure the Obligations pursuant to
the Borrower Assignment Agreement and other documentation satisfactory to Agent,
and (B) Agent holds a valid, enforceable and duly perfected first priority
security interest in, and Lien on, such Borrower Loan Advance and all of such
Borrower’s right, title and interest in and to the related Customer Collateral,
subject only to (I) Permitted Intercreditor Arrangements, (II) Liens that are
approved by Agent in writing from time to time on a case-by-case basis, and
(III) in the case of Borrower Advances that are Eligible Borrower Second Lien
Advances, Liens expressly permitted under the definition of Eligible Borrower
Second Lien Advance;

(v)       with respect to a Borrower Royalty Receivable Advance, (A) such
Borrower Royalty Receivable Advance, related Borrower Royalty Receivables and
related Customer Collateral have been pledged and assigned to Agent to secure
the Obligations pursuant to the Borrower Assignment Agreement and other
documentation satisfactory to Agent, and (B) Agent holds a valid, enforceable
and duly perfected first priority security interest in, and Lien on, such
Borrower Royalty Receivable Advance, related Borrower Royalty Receivables and
all of such Borrower’s right, title and interest in and to the related Customer
Collateral, subject only to Liens that are approved by Agent in writing from
time to time on a case-by-case basis;



 -4- 

 

(vi)       the Transaction Documents evidencing or securing such Borrower
Advance (A) constitute legal, valid, binding obligations of the applicable
Borrower(s) and Customer(s) and are in full force and effect; (B) comply with
all Applicable Laws; (C) are on standard forms previously approved by Agent and
attached to the Certificate Regarding Forms of Transaction Documents or are
otherwise accepted by Agent in its discretion; (D) have not been amended,
extended or modified without Agent’s prior written consent, provided that the
Transaction Documents evidencing or securing a given Borrower Advance may be
amended in a manner that is not material without Agent’s prior written consent
no more than twice in any calendar year or four times during the term of this
Agreement; and (E) are assignable to Agent without consent from any Person and
have been collaterally assigned to Agent pursuant to the Borrower Assignment
Agreement;

(vii)       there is no pending or overtly threatened litigation respecting the
validity or enforceability of any of the Transaction Documents applicable to
such Borrower Advance or, in the case of a Borrower Royalty Receivable Advance,
the license agreement, marketing agreement or similar documentation between the
applicable licensee or other Person obligated to make payments in respect of the
applicable Borrower Royalty Receivable and the Royalty Seller from which the
applicable Borrower purchased such Borrower Royalty Receivable;

(viii)       such Borrower Advance is in compliance in all respects with all
Applicable Law;

(ix)       a Borrower is the sole legal and beneficial owner of such Borrower
Advance and, in the case of a Borrower Royalty Receivable Advance, the related
Borrower Royalty Receivable;

(x)       except as Agent may agree to in writing in its discretion, as of such
date of determination, (A) with respect to a Borrower Loan Advance, the Customer
to which such Borrower Loan Advance is made is not currently the subject of an
Insolvency Proceeding and (B) with respect to a Borrower Royalty Receivable
Advance, neither the Customer to which such Borrower Royalty Receivable Advance
is made nor the licensee or other Person obligated to make Royalty Payments in
respect of the related Borrower Royalty Receivable, in either case, is currently
the subject of an Insolvency Proceeding;

(xi)       (A) no default or event of default has occurred under any Transaction
Documents with respect to such Borrower Advance that has not been waived by the
applicable Borrower other than defaults and events of default (I) with respect
to which Agent has received written notice within five (5) Business Days of the
occurrence or the applicable Borrower’s knowledge thereof, (II) that have
existed for less than ten (10) Business Days (or, in the case of defaults or
events of default related to the payment of any amounts owing under the
applicable Transaction Documents, six (6) Business Days), and (III) with respect
to which the applicable Borrower is in good faith negotiating a resolution
acceptable to such Borrower in its reasonable credit judgment; and (B) no
portion of such Borrower Advance or, if applicable, the related Borrower Royalty
Receivable is or would be required to be written off (as bad debt or otherwise
pursuant to such Borrower’s established and documented underwriting,
documentation and collection procedures);

(xii)       no part of such Borrower Advance or any Lien in favor of the
applicable Borrower securing such Borrower Advance (including any Lien of such
Borrower in a related Borrower Royalty Receivable or any Royalty Payments in
respect of a related Borrower Royalty Receivable) has been contractually
subordinated to other Debt or Liens other than pursuant to a Permitted
Intercreditor Arrangement unless such Borrower Advance constitutes an Eligible
Borrower Second Lien Advance, and no part of such Borrower Advance or, if
applicable, the related Borrower Royalty Receivable is subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof);



 -5- 

 

(xiii)       the Customer to whom such Borrower Advance is made does not
participate in any financing program with the Ex-Im Bank;

(xiv)       the Customer to whom such Borrower Advance is made has not
instituted any legal action to compel performance or payment of any amounts due
in respect of such Borrower Advance and, in the case of a Borrower Royalty
Receivable Advance, neither such Customer nor the Borrower making such Borrower
Advance has instituted any legal action to compel performance or payment of the
Borrower Royalty Receivable or any amounts (including any Royalty Payments) due
in respect thereof;

(xv)       such Borrower Advance and, in the case of a Borrower Royalty
Receivable Advance, the related Borrower Royalty Receivable, and all payments
due in respect thereof under the applicable Transaction Documents, are
denominated in Dollars; and

(xvi)       such Borrower Advance is not otherwise deemed ineligible hereunder
by Agent in its reasonable credit judgment.

“Borrower Agent” is as defined in Section 4.4.

“Borrower Assignment Agreement” means the Collateral Assignment of Transaction
Documents and Agency Agreement dated the date hereof pursuant to which each
Borrower assigns to Agent, for the benefit of the Secured Parties, (i) all of
its right, title and interest in and to all Transaction Documents (including any
Royalty Purchase Documents) now existing or hereafter created or acquired, (ii)
all Borrower Advances made by such Borrower to the applicable Customer(s)
pursuant to such Transaction Documents from time to time, all of Borrower’s
right, title and interest in and to the Customer Collateral securing or
otherwise relating to such Borrower Advances from time to time and, in the case
of any Borrower Royalty Receivable Advances, all related Borrower Royalty
Receivables, (iii) the UCC-1 financing statement naming each such Customer as
debtor and such Borrower as secured party and identifying the collateral
described in the applicable Transaction Documents, as amended from time to time,
and (iv) if requested by Agent from time to time, UCC-3 financing statement
amendments that assign to Agent all financing statements naming a Customer as
debtor and such Borrower as secured party, which financing statement amendments
may be filed of record by Agent as provided in Section 7.6.

“Borrower Loan Advance” means a secured loan or similar financial accommodation
(including any secured loan (a) that is required to be repaid using the proceeds
of royalties or similar payments and (b) with respect to which the related
Transaction Documents clearly indicate an intent by the parties thereto that
such financial accommodation be characterized as a loan and not a purchase of a
Borrower Royalty Receivable) (i) that is made by a Borrower directly to a
Customer in the Ordinary Course of Business of such Borrower, (ii) that was
originated by such Borrower, and (iii) that is owned absolutely by such
Borrower. If a Borrower is one of multiple Persons providing financial
accommodations to a Customer under a given set of Transaction Documents (e.g.,
as part of a syndicated loan transaction), then the portion of such financial
accommodations actually made or held by the applicable Borrower (and not any
portion of such financial accommodations made or held by any Person other than
such Borrower) shall be the Borrower Loan Advance made pursuant to the
applicable Transaction Documents. For the avoidance of doubt, no Borrower
Royalty Receivable Advance shall be a Borrower Loan Advance.

“Borrower Royalty Receivable” means all right, title and interest in and to
Royalty Payments of a Royalty Seller which are purchased by a Borrower pursuant
to Royalty Purchase Documents pursuant to which such Borrower bears the risk of
non-payment of the applicable Royalty Payment due to the licensee’s inability to
pay Royalty Payments, together with all rights to payment and enforcement
thereof, all proceeds thereof (including any cash, checks, instruments and other
items of payment in respect thereof) and any other payment intangible, contract
right or other monetary obligation at any time due or payable to such Borrower
under or in connection with the Royalty Payments (or portions thereof) that give
rise to such Borrower Royalty Receivable.



 -6- 

 

“Borrower Royalty Receivable Advance” means an advance (i) that is made by a
Borrower directly to a Customer in the Ordinary Course of Business of such
Borrower and (ii) that is made in payment of the net purchase price of a
Borrower Royalty Receivable pursuant to a Royalty Purchase Agreement between
such Borrower and such Customer. If a Borrower purchases less than 100% of the
applicable Customer’s interests in a given Borrower Royalty Receivable, then the
net purchase price paid by such Borrower in respect of the portion of the
Borrower Royalty Receivable acquired by such Borrower (and not any portion of
the Borrower Royalty Receivable acquired or otherwise held or owned by any
Person other than such Borrower) shall be the Borrower Royalty Receivable
Advance made in respect of such Borrower Royalty Receivable.

“Borrower Second Lien Advance” means a Borrower Loan Advance that is secured by
a valid, enforceable and duly perfected second priority security interest in,
and Lien on, the Customer Collateral serving as the primary underwritten
collateral for such Borrower Loan Advance (subject only to Liens expressly
permitted by the applicable Transaction Documents that satisfy the requirements
of clause (vi)(C) of the definition of Borrower Advance Eligibility Requirements
and Liens that are approved by Agent in writing from time to time on a
case-by-case basis).

“Borrowing” means a borrowing consisting of Loans made on the same day by
Lenders (or by Agent in the case of a Borrowing funded by Swingline Loans).

“Borrowing Base” means, on any date of determination, an amount equal to the
lesser of:

(a) the aggregate amount of Revolver Commitments; or

(b) the sum of:

(i) 85% (or such lesser percentage as Agent may in its discretion determine from
time to time) of the Net Amount of Eligible Borrower First Lien Advances
outstanding on such date, plus

(ii) 70% (or such lesser percentage as Agent may in its discretion determine
from time to time) of the Net Amount of Eligible Borrower Second Lien Advances
outstanding on such date, plus

(iii) 50% (or such lesser percentage as Agent may in its discretion determine
from time to time) of the Net Amount of Eligible Borrower Royalty Receivable
Advances outstanding on such date, minus

(iv) the Availability Reserve;

provided, that, without duplication:

(A)       at any time that the Maximum Weighted Average Remaining Term of all
Eligible Borrower Loan Advances (prior to giving effect to this proviso)
outstanding exceeds seven (7) years, the Net Amount of one or more Eligible
Borrower First Lien Advances or Eligible Borrower Second Lien Advances, as
applicable, included in clauses (b)(i) and (b)(ii) above shall be excluded from
clauses (b)(i) and (b)(ii) above to the extent necessary to cause the Maximum
Weighted Average Remaining Term of all Eligible Borrower Loan Advances included
under clauses (b)(i) and (b)(ii) (before application of the advance rates
therein) to be not more than seven (7) years;



 -7- 

 

(B)       at any time that the aggregate Net Amount of Eligible Borrower
Advances (prior to giving effect to this proviso) to any Customer exceeds ten
percent (10%) of the aggregate Net Amount of all Eligible Borrower Advances
(prior to giving effect to this proviso), the amount of such excess shall be
excluded from the calculation in clause (b) above (before application of the
advance rates therein);

(C)       at any time that the Net Amount of Eligible Borrower Second Lien
Advances (prior to giving effect to this proviso) exceeds twenty-five (25%) of
the aggregate Net Amount of all Eligible Borrower Advances (prior to giving
effect to this proviso), the Net Amount of Eligible Borrower Second Lien
Advances included in clause (b)(ii) above (before application of the advance
rate therein) shall be reduced by the amount of such excess;

(D)       at any time that the Net Amount of Eligible Borrower Royalty
Receivable Advances (prior to giving effect to this proviso) exceeds twenty-five
(25%) of the aggregate Net Amount of all Eligible Borrower Advances (prior to
giving effect to this proviso), the Net Amount of Eligible Borrower Royalty
Receivable Advances included in clause (b)(iii) above (before application of the
advance rate therein) shall be reduced by the amount of such excess;

(E)       at any time that the Net Amount of Eligible Borrower Royalty
Receivable Advances consisting of Royalty Payments payable to a Borrower arising
primarily from the sale of generic pharmaceutical products (calculated prior to
giving effect to this proviso) exceeds fifty (50%) of the aggregate Net Amount
of all Eligible Borrower Royalty Receivable Advances (prior to giving effect to
this proviso), the Net Amount of Eligible Borrower Royalty Receivable Advances
included in clause (b)(iii) above (before application of the advance rate
therein) shall be reduced by the amount of such excess;

(F)       the Net Amount of Eligible Borrower First Lien Advances and Eligible
Borrower Second Lien Advances included in clauses (b)(i) and (b)(ii) above
(before application of the advance rates therein), as applicable, may include:

(I)       the Net Amount of Eligible Borrower First Lien Advances or Eligible
Borrower Second Lien Advances, as applicable, made pursuant to Transaction
Documents that provide for a syndicated loan transaction so long as the
applicable Borrower’s consent is needed for all amendments, waivers or other
actions under such Transaction Documents requiring any lender’s, required
lender’s or majority lender’s consent and, unless otherwise consented to by
Agent on a case-by-case basis, the applicable Borrower is the agent for the
lenders under such Transaction Documents; or

(II)       the Net Amount of all other Eligible Borrower First Lien Advances or
Eligible Borrower Second Lien Advances, as applicable, made pursuant to
Transaction Documents that provide for a syndicated loan transaction, so long as
the aggregate Net Amount of such Eligible Borrower First Lien Advances or
Eligible Borrower Second Lien Advances included in clauses (b)(i) or (b)(ii)
above (before application of the advance rate therein), as applicable, does not
exceed twenty-five percent (25%) of the aggregate Net Amount of all Eligible
Borrower First Lien Advances or Eligible Borrower Second Lien Advances (prior to
giving effect to this proviso), as applicable; and



 -8- 

 

(G)       the Net Amount of Eligible Borrower Royalty Receivable Advances
included in clause (b)(iii) above (before application of the advance rate
therein) may include the Net Amount of Eligible Borrower Royalty Receivable
Advances made pursuant to Transaction Documents under which the applicable
Collections Paying Parties remit Collections into a Joint Royalty Account so
long as the aggregate Net Amount of such Eligible Borrower Royalty Receivable
Advances included in clause (b)(iii) above (before application of the advance
rate therein) does not exceed twenty-five percent (25%) of the aggregate Net
Amount of all Eligible Borrower Royalty Receivable Advances (prior to giving
effect to this proviso).

“Borrowing Base Certificate” means a certificate, in form and substance
satisfactory to Agent, by which Borrowers certify calculation of the Borrowing
Base, with appropriate insertions, and which is submitted to Agent by Borrowers
pursuant to this Agreement and certified as true and correct by a Senior Officer
(which certificate may be submitted electronically subject to the limitations
set forth in Section 13.2.2).

“Business Day” means any day other than a Saturday, Sunday, each day on which
Agent is otherwise closed for transacting business with the public or other day
on which commercial banks are authorized to close under the laws of, or are in
fact closed in, Georgia or Texas, and if such day relates to a LIBOR Index Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.

“Cambia Transaction Documents” mean, collectively, that certain Royalty Purchase
Agreement dated as of July 31, 2014, between APR Applied Pharma Research S.A.
and SWK, that certain Royalty Purchase Agreement dated as of December 2, 2015,
between APR Applied Pharma Research S.A. and SWK, and each other Transaction
Document entered into in connection therewith, as the same are in effect on the
Closing Date.

“Capital Expenditures” means all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, including the total principal portion of Capitalized Lease
Obligations.

“Capitalized Lease Obligation” means any Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Cash Collateral” means cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations and all
interest and other income earned (if any) on such cash.

“Cash Collateral Account” means a demand deposit, money market or other account
maintained with Agent and subject to Agent’s Liens.

“Cash Collateralize” means the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to, with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount that is due or could become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to any Obligor or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.



 -9- 

 

“Certificate Regarding Forms of Transaction Documents” means that certain
Certificate Regarding Forms of Transaction Documents dated on or about the
Closing Date and delivered by Borrowers to Agent.

“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation or application
thereof, by any governmental authority after the date of this Agreement, or
(iii) compliance by Lender with any request, guideline or directive (whether or
not having the force of law) of any governmental authority made or issued after
the date of this Agreement; provided that for purposes of this Agreement, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means (a) Holdings ceases to own and control, beneficially
and of record, directly or indirectly, all Equity Interests in SWK; (b) Carlson
Capital, L.P. ceases to own and control, beneficially and of record, directly or
indirectly, fifty-one percent (51%) of the Equity Interests in Holdings; (c) a
change in the majority of directors or managers of a Borrower during any 24
month period, unless approved by the majority of directors or managers serving
at the beginning of such period (excluding from such determination, for purposes
of this clause (c), any single change in a director or manager each year
appointed by Carlson Capital, L.P.); or (d) the sale or transfer of all or
substantially all of a Borrower’s or Obligor’s assets, except to another
Borrower.

“Closing Date” is as defined in Section 6.1.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations.

“Collections” is as defined in Section 5.2.

“Collections Paying Party” means (i) a Person who is or becomes obligated under
or on account of an Account, Chattel Paper or General Intangible or (ii) a
Customer or other Person who is or becomes obligated under or on account of a
Borrower Advance (including any licensee, marketer, Royalty Seller or depository
institution that has agreed or been instructed to remit any Collections to or
for the benefit of a Borrower).

“Commitment” means for any Lender, the aggregate amount of such Lender’s
Revolver Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.

“Commitment Termination Date” means the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 10.2.



 -10- 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a compliance certificate, in the form of Exhibit
B attached hereto, with appropriate insertions, to be submitted to Agent by
Borrowers pursuant to this Agreement and certified as true and correct by a
Senior Officer.

“Contingent Obligation” means with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation of any other Person
in any manner, whether directly or indirectly.

“Credit and Collection Policy” means Borrowers’ established and documented
underwriting, documentation and collection policies attached hereto as Exhibit
E, as the same may be updated from time to time with Agent’s written consent.

“Credit Support” means any guaranty, indemnity, security or other assurance of
payment or performance provided by Agent to induce a Person to extend credit to
or for the benefit of any Obligor.

“Customer” means (i) with respect to a Borrower Loan Advance, a Person to whom a
Borrower makes one or more loans or other extensions of credit, or (ii) with
respect to a Borrower Receivable Advance, the Royalty Seller from which the
applicable Borrower purchased the applicable Borrower Royalty Receivable.

“Customer Asset” means an item of Property owned by a Customer, and “Customer
Assets” means all of the Property owned by a Customer.

“Customer Collateral” means (i) with respect to a Borrower Loan Advance, the
Customer Assets in which the applicable Customer grants a Lien in favor of a
Borrower as security for one or more Borrower Loan Advances to such Customer and
(ii) with respect to a Borrower Royalty Receivable Advance made for the purpose
of purchasing a Borrower Royalty Receivable, the Borrower Royalty Receivable and
any related assets, in each case, sold or assigned (including any such assets
collaterally assigned) to such Borrower under the applicable Royalty Purchase
Agreement and related Transaction Documents, regardless of whether the
transactions contemplated pursuant to the applicable Royalty Purchase Documents
do or do not result in a “true sale” of a Borrower Royalty Receivable to the
applicable Borrower (it being understood that it is the intent of Borrowers that
the Royalty Purchase Documents result in a “true sale” of the applicable
Borrower Royalty Receivables).

“Customer Credit Agreement” means a Credit Agreement, substantially in the form
attached to the Certificate Regarding Forms of Transaction Documents, or another
agreement in form and substance satisfactory to Agent in all respects, pursuant
to which a Borrower makes one or more Borrower Loan Advances to a Customer.

“Daily LIBOR Rate” means, on any day, the greater of (a) 1.00% and (b) the LIBOR
Rate as shown in the Wall Street Journal on such day for United States dollar
deposits for the one month delivery of funds in amounts approximately equal to
the principal amount of the Loan for which such rate is being determined or, if
such day is not a Business Day on the immediately preceding Business Day. If The
Wall Street Journal for any reason ceases to publish a LIBOR Rate, then the
Daily LIBOR Rate shall be as published from time to time and any other
publication or reference source designated by Agent in its discretion (but, in
any event, not less than 1.00% per annum at any time). The Daily LIBOR Rate is a
reference rate and does not necessarily represent the best or lowest rate
charged by Lender.



 -11- 

 

“Debt” means, as applied to any Person, without duplication, (a) all items that
would be included as liabilities on a balance sheet in accordance with GAAP,
including Capitalized Lease Obligations; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of an Obligor, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

“Default” means an event or condition that, with the lapse of time or giving of
notice, or both, would constitute an Event of Default.

“Default Rate” means for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2.0% plus the interest rate otherwise
applicable thereto.

“Defaulting Lender” means any Lender that, as determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days; (b) has notified Agent or any Borrower that
such Lender does not intend to comply with its funding obligations hereunder or
has made a public statement to the effect that it does not intend to comply with
its funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a governmental authority’s ownership of an equity
interest in such Lender or parent company.

“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition, surrender or retirement for value of any
Equity Interest, sinking fund or similar payment.

“Dollars” and the sign “$” mean lawful money of the United States.

“Dominion Account” means that certain deposit account number ending in 4797
established by SWK at State Bank, or another deposit account acceptable to
Agent, over which Agent has exclusive control for withdrawal purposes.

“EBITDA” means, on a consolidated basis for Borrowers and their Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, and any extraordinary
gains (in each case, to the extent included in determining net income).

“Eligible Assignee” means a Person that is (a) a Lender or an Affiliate of a
Lender; (b) an Approved Fund; (c) any Person to whom a Lender assigns its rights
and obligations under this Agreement as part of an assignment and transfer of
such Lender’s rights in and to a material portion of such Lender’s portfolio of
asset based credit facilities; (d) any other financial institution, which
extends revolving credit facilities of this type in its ordinary course of
business approved by Agent and, unless an Event of Default has occurred,
Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five (5) Business Days after notice of the proposed assignment); and (e) during
any Event of Default, any Person acceptable to Agent in its discretion;
provided, that in no event shall an Obligor or an Affiliate of an Obligor be
deemed to be an Eligible Assignee.



 -12- 

 

“Eligible Borrower Advance” means, individually and collectively as the context
so implies, each Eligible Borrower First Lien Advance, Eligible Borrower Second
Lien Advance and Eligible Borrower Royalty Receivable Advance.

“Eligible Borrower First Lien Advance” means, on any date of determination, a
Borrower Loan Advance that, in Agent’s reasonable credit judgment, is an
Eligible Borrower First Lien Advance and, in any event, that:

(i)       is not a Borrower Royalty Receivable Advance;

(ii)       satisfies all of the Borrower Advance Eligibility Requirements
applicable to a Borrower Loan Advance on such date;

(iii)       is secured by a valid, enforceable and duly perfected first priority
security interest in, and Lien on, the Customer Collateral serving as the
primary underwritten collateral for such Borrower Loan Advance (subject only to
Permitted Intercreditor Arrangements, Liens expressly permitted by the
applicable Transaction Documents that satisfy the requirements of clause (vi)(C)
of the definition of Borrower Advance Eligibility Requirements and Liens that
are approved by Agent in writing from time to time on a case-by-case basis), and
such Customer Collateral includes the income stream arising from the sale of one
or more products or devices and/or the provision of services, in each case
within the healthcare industry, that have been offered for sale or provided (and
continue to be sold or provided) to consumers in accordance with Applicable Law
and that have a proven track record of sales and/or service to customers that is
sufficient to be able to be evaluated by the applicable Borrower as part of its
underwriting process;

(iv)       as it relates to any Borrower Loan Advance that was primarily
underwritten based on the sales of one or more branded pharmaceutical products,
is scheduled, and reasonably expected by the applicable Borrower, to be repaid
in full pursuant to the applicable Transaction Documents during a period of no
more than the lesser of (I) the remaining period of exclusivity granted by the
FDA with respect to the applicable patented drug product from which the income
stream constituting Customer Collateral is derived and (II) the remaining term
of the patent on the applicable patented drug from which the income stream
constituting Customer Collateral is derived;

(v)       as it relates to any Borrower Loan Advance that was primarily
underwritten based on the sales of one or more generic pharmaceutical products,
is scheduled, and reasonably expected by the applicable Borrower, to be repaid
in full pursuant to the applicable Transaction Documents during a period of no
more than seven (7) years;

(vi)       is made in accordance with the Credit and Collection Policy;

(vii)       has not been placed on non-accrual by the applicable Borrower;

(viii)       is in an amount that, together with the aggregate Net Amount of all
Eligible Borrower Advances to the applicable Customer, does not exceed 40% (or
such greater percentage as Agent may agree to in its discretion on a
case-by-case basis) of the aggregate value of the Customer Collateral securing
such Borrower Advance (provided that such Borrower Loan Advance shall be
ineligible only to the extent of such excess); and

(ix)       satisfies all of the additional requirements applicable to such
Borrower Advance as set forth on Schedule 1-A hereto.



 -13- 

 

“Eligible Borrower Loan Advance” means, individually and collectively as the
context so implies, each Eligible Borrower First Lien Advance and Eligible
Borrower Second Lien Advance.

“Eligible Borrower Royalty Receivable Advance” means, on any date of
determination, a Borrower Royalty Receivable Advance that, in Agent’s reasonable
credit judgment, is an Eligible Borrower Royalty Receivable Advance and, in any
event, that:

(i)       satisfies all of the Borrower Advance Eligibility Requirements
applicable to a Borrower Royalty Receivable Advance on such date;

(ii)       is made by the applicable Borrower to purchase a Borrower Royalty
Receivable with an estimated original Expected Repayment Period of no more than
(A) the lesser of (I) the remaining period of exclusivity granted by the FDA
with respect to the applicable patented drug product from which the applicable
Royalty Payments are derived and (II) the remaining term of the patent on the
applicable patented drug from which the applicable Royalty Payments are derived,
or (B) with respect to a Borrower Royalty Receivable Advance made to acquire an
interest in a Borrower Royalty Receivable arising from the sale of a generic
drug product, seven (7) years;

(iii)       is made in accordance with the Credit and Collection Policy;

(iv)       the value of the applicable Royalty Payments when discounted at a
rate of not less than 9.0% is greater than or equal to the lesser of (a) net
purchase price paid by the applicable Borrower with respect to the related
Borrower Royalty Receivable or (b) the book carrying value of such Borrower
Royalty Receivable as determined in accordance with GAAP;

(v)       is made by the applicable Borrower to purchase a Borrower Royalty
Receivable consisting of a right to receive Royalty Payments with respect to one
or more drug products that have been offered for sale (and continue to be sold)
to consumers in accordance with Applicable Law and that have a proven track
record of sales to customers that is sufficient to be able to be evaluated by
the applicable Borrower as part of its underwriting process;

(vi)       is made pursuant to Transaction Documents that provide for all
Collections in respect of such Borrower Royalty Receivable Advance to be paid
directly into a Dominion Account unless (A) the applicable Borrower’s share of
Collections are paid directly into a Joint Royalty Account pursuant to
arrangements described on Schedule 5.4, (B) no Person has the power to direct
the transfer of any amounts held in such Joint Royalty Account without such
Borrower’s written consent, and (C) Borrowers have complied with the provisions
of Section 5.4(b) with respect to such Joint Royalty Account;

(vii)       is held by a Borrower as the sole purchaser of the applicable right
to receive Royalty Payments or, if the applicable Transaction Documents provide
for a Borrower and one or more other Persons to acquire interests in the same
Royalty Payments, unless otherwise consented to by Agent on a case-by-case
basis, no Person other than a Borrower is authorized or empowered to act as
agent for the purchasers under the applicable Transaction Documents (it being
understood that Agent consents to Bess Royalty, L.P. being the agent under the
Besivance Transaction Documents) and the applicable Borrower’s consent is
necessary for all amendments, waivers or other actions requiring any
purchaser’s, required purchaser’s, or majority purchaser’s consent; and

(viii)       is in an amount not exceeding (A) the net purchase price specified
in such Royalty Purchase Documents or (B) the maximum net purchase price that
the applicable Borrower could pay without violating the required ratio described
in clause (iv) above (provided, that such Borrower Royalty Receivable Advance
shall be ineligible only to the extent of such excess).



 -14- 

 

“Eligible Borrower Second Lien Advance” means, on any date of determination, a
Borrower Loan Advance that, in Agent’s reasonable credit judgment, is an
Eligible Borrower Second Lien Advance and, in any event, that:

(i)       is not a Borrower Royalty Receivable Advance;

(ii)       satisfies all of the Borrower Advance Eligibility Requirements
applicable to a Borrower Loan Advance on such date;

(iii)       is secured by a valid, enforceable and duly perfected second
priority security interest in, and Lien on, the Customer Collateral serving as
the primary underwritten collateral for such Borrower Loan Advance (subject only
to Liens expressly permitted by the applicable Transaction Documents that
satisfy the requirements of clause (vi)(C) of the definition of Borrower Advance
Eligibility Requirements and Liens that are approved by Agent in writing from
time to time on a case-by-case basis), and such Customer Collateral includes the
income stream arising from the sale of one or more products or devices and/or
the provision of services, in each case within the healthcare industry, that
have been offered for sale or provided (and continue to be sold or provided) to
consumers in accordance with Applicable Law and that have a proven track record
of sales and/or service to customers that is sufficient to be able to be
evaluated by the applicable Borrower as part of its underwriting process;

(iv)       as it relates to any Borrower Loan Advance that was primarily
underwritten based on the sales of one or more branded pharmaceutical products,
is scheduled, and reasonably expected by the applicable Borrower, to be repaid
in full pursuant to the applicable Transaction Documents during a period of no
more than the lesser of (I) the remaining period of exclusivity granted by the
FDA with respect to the applicable patented drug product from which the income
stream constituting Customer Collateral is derived and (II) the remaining term
of the patent on the applicable patented drug from which the income stream
constituting Customer Collateral is derived;

(v)       as it relates to any Borrower Loan Advance that was primarily
underwritten based on the sales of one or more generic pharmaceutical products,
is scheduled, and reasonably expected by the applicable Borrower, to be repaid
in full pursuant to the applicable Transaction Documents during a period of no
more than seven (7) years;

(vi)       is made in accordance with the Credit and Collection Policy;

(vii)       is held by a Borrower as the sole lender or with respect to which
more than fifty percent (50%) of the aggregate percentage of the commitments to
lend (or, after such commitments have been terminated, all loans made) under the
applicable Transaction Documents are held by a Borrower and, unless otherwise
consented to by Agent on a case-by-case basis, in the case of any Borrower
Advance that is made pursuant to a syndicated loan transaction, such Borrower is
the agent for the lenders under the applicable Transaction Documents;

(viii)       has not been placed on non-accrual by the applicable Borrower;

(ix)       is in an amount that, together with the aggregate Net Amount of all
Eligible Borrower Advances to the applicable Customer, does not exceed 40% (or
such greater percentage as Agent may agree to in its discretion on a
case-by-case basis) of the aggregate value of the Customer Collateral securing
such Borrower Advance (provided that such Borrower Loan Advance shall be
ineligible only to the extent of such excess); and

(x)       satisfies all of the additional requirements applicable to such
Borrower Advance as set forth on Schedule 1-A hereto.



 -15- 

 

“Eligible Customer” means, on any date, a Customer that meets all of the
following criteria on such date:

(i)       such Customer is domiciled in, is a resident of, has its principal
place of business and assets located in and is organized under the laws of a
State of the United States, the District of Columbia, Canada or a Province of
Canada;

(ii)       such Customer is in good standing in all jurisdictions in which such
Customer is required to be qualified to do business if the failure to be
qualified might restrict or limit the ability of Borrowers or Agent to enforce
its rights and remedies against such Customer, any Customer Collateral or, if
Borrower Royalty Receivable Advances are made to such Customer, the related
Borrower Royalty Receivables;

(iii)       such Customer is not in liquidation nor has it dissolved or ceased
to do business;

(iv)       such Customer and its business are in compliance, in all material
respects, with all Applicable Law;

(v)       such Customer is not an Affiliate of any Borrower or an agency, branch
or other component of any federal, state, local or other government;

(vi)       less than twenty percent (20%) of the issued and outstanding Equity
Interests of such Customer are owned by any Borrower; and

(vii)       less than twenty percent (20%) of the issued and outstanding Equity
Interests of such Customer are owned by an Affiliate of any Borrower.

“Environmental Laws” means all Applicable Laws (including all programs, permits
and guidance promulgated by regulatory agencies and all implementing
regulations), relating to public health (but excluding occupational safety and
health, to the extent regulated by the Occupational Safety and Hazard Act of
1970) or the protection or pollution of the environment, including the Clean
Water Act (33 U.S.C. §§ 1251 et seq.), the Comprehensive Environmental Response
Compensation and Liability Act (42 U.S.C. § 9601 et seq.) and the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

“Equity Interest” means the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest in any other type
of legal entity.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations from time to time promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with an Obligor within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“Event of Default” is as defined in Section 10.



 -16- 

 

“Excluded Swap Obligation” means with respect to any Obligor, each Swap
Obligation as to which, and only to the extent that, such Obligor’s guaranty of
or grant of a Lien as security for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act because such Obligor does not constitute an
“eligible contract participant” as defined in the act (determined after giving
effect to Section 5.12.3(c) and any other keepwell, support or other agreement
for the benefit of such Obligor, and all guarantees of Swap Obligations by other
Obligors) when such guaranty or grant of Lien becomes effective with respect to
the Swap Obligation. If a Hedging Agreement governs more than one Swap
Obligation, only the Swap Obligation(s) or portions thereof described in the
foregoing sentence shall be Excluded Swap Obligation(s).

“Excluded Tax” means with respect to Agent, any Lender or any other recipient of
a payment to be made by or on account of any Obligation, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.10, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Obligors with respect to such withholding tax; and (e)
U.S. federal withholding taxes imposed pursuant to FATCA.

“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Expected Repayment Period” means, with respect to any Borrower Royalty
Receivable, the period of time after the effective date of the Royalty Purchase
Agreement giving rise to such Borrower Royalty Receivable during which the
applicable Borrower could reasonably be expected to receive Royalty Payments in
respect of such Borrower Royalty Receivable under such Royalty Purchase
Agreement.

“Extraordinary Expenses” means all costs, expenses or advances that Agent or
Lenders may suffer or incur during a Default or Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor, including those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan Documents
or Obligations, including any lender liability and all other claims,
liabilities, costs, expenses and other amounts of any kind in any way related to
the Loan Documents or Collateral at any time; (c) the exercise, protection or
enforcement of any rights or remedies of Agent and Lenders, in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any enforcement
action or exercise of rights or remedies, of any kind, in connection with the
Obligations, the Collateral or the Loan Documents; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.



 -17- 

 

“FATCA” means Sections 1471 through 1474 of the Code (including any amended or
successor version of substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

“Fee Letter” means the Fee Letter dated the Closing Date among Borrowers and
Agent.

“Fiscal Quarter” means each period of three months, commencing on the first day
of a Fiscal Year.

“Fiscal Year” means the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on December 31 of each year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.

“Fronting Exposure” means a Defaulting Lender’s Pro Rata share of Swingline
Loans, as applicable, except to the extent allocated to other Lenders under
Section 4.2.

“Full Payment” means with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral); and (c)
termination of the Commitments and release by each Obligor (and by any
representative of creditors of such Obligor in any Insolvency Proceeding of such
Obligor) of any claims that such Obligor has or asserts to have against Agent,
Lenders or any of their Affiliates. No Loans shall be deemed to have been paid
in full until all Commitments related to such Loans have expired or been
terminated.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the Ordinary Course of its Business.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

“Guarantors” means, collectively, each Person who guarantees (or has pledged
assets to secure) payment or performance of any Obligations.

“Guaranty” means each guaranty agreement executed by a Guarantor in favor of
Agent.

“Hedging Agreement” means any “swap agreement” as defined in Section 101(53B)(A)
of the Bankruptcy Code.

“Indemnified Taxes” means Taxes other than Excluded Taxes.



 -18- 

 

“Indemnitees” means (i) Agent Indemnitees and (ii) the Lenders and State Bank
and each of their respective officers, directors, employees, Affiliates, agents
and attorneys.

“Ineligible Borrower Advance” means a Borrower Advance that is not an Eligible
Borrower Advance.

“Insolvency Proceeding” means any action, case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Code, or any other insolvency, debtor relief or debt adjustment law; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; (c) an assignment
or trust mortgage for the benefit of creditors; or (d) the liquidation,
dissolution or winding up of the affairs of such Person.

“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

“Investment Policy” means Borrowers’ established and documented Investment
Policy attached hereto as Exhibit F, as the same may be updated from time to
time with Agent’s written consent.

“IRS” means the United States Internal Revenue Service.

“Joint Royalty Account” means a Deposit Account maintained in the United States
into which Collections in respect of a Borrower Royalty Receivable Advance are
paid (or to be paid) pursuant to the applicable Transaction Documents, which
Deposit Account is maintained in the name of a Person other than the Borrower
and the applicable Customer (or is maintained in the name of such Borrower and
another Person (other than the applicable Customer) as joint owners).

“Lenders” is as defined in the preamble to this Agreement, including Agent in
its capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

“Lending Office” means the office designated as such by the applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

“LIBOR Index Loan” means a Loan during any period in which it bears interest at
a rate based upon the Daily LIBOR Rate.

“Lien” means any Person’s interest in Property securing an obligation owed to,
or a claim by, such Person, including any Lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception or
encumbrance.

“Lien Waiver” means an agreement, in form and substance satisfactory to Agent,
by which for any Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral.



 -19- 

 

“Loan” means a Revolver Loan.

“Loan Account” is as defined in Section 5.8.1.

“Loan Documents” means this Agreement, each Guaranty, the Security Documents,
any fee letter to which Agent is a party (including the Fee Letter), Lien
Waiver, each Borrowing Base Certificate, each Compliance Certificate, any flow
of funds agreement or disbursement letter delivered in connection with this
Agreement or the transactions contemplated hereby or other note (including any
notes issued pursuant to Section 2.1.2 of this Agreement), each document,
instrument, certificate (including any information certificate, solvency
certificate, incumbency certificate, closing certificate, or certificate with
respect to Material Contracts)) or agreement now or hereafter delivered by an
Obligor or other Person to Agent or a Lender in connection with any transactions
relating hereto, all Borrowing Base information, reports, financial statements
and other materials delivered by Borrowers hereunder to Agent or any Lender.

“Loan Year” means each 12 month period commencing on the Closing Date and on
each anniversary of the Closing Date.

“Margin Stock” is as defined in Regulation U of the Board of Governors.

“Material Adverse Effect” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties, assets, liabilities or condition (financial or
otherwise) of any Obligor, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent’s
Liens on any Collateral; (b) impairs the ability of an Obligor to perform its
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.

“Material Contract” means any agreement or arrangement to which an Obligor or
Subsidiary is party (other than the Loan Documents and Transaction Documents)
(a) for which breach, termination, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect; or (b) that relates to
Debt incurred by an Obligor in an aggregate amount of $250,000 or more.

“Maximum Weighted Average Remaining Term” means, on any date of determination,
the amount obtained by dividing (i) the sum of, for each Eligible Borrower First
Lien Advance and Eligible Borrower Second Lien Advance outstanding on such date,
(A) the Net Amount of such Borrower Advance on such date multiplied by (B) the
remaining term (measured in years and partial years) of such Borrower Advance as
provided in the applicable Transaction Documents, divided by (ii) the aggregate
Net Amount of all Eligible Borrower First Lien Advances and Eligible Borrower
Second Lien Advances outstanding on such date. As an example, on a given date,
assume there are two Eligible Borrower First Lien Advances outstanding and no
Eligible Borrower Second Lien Advances outstanding. One Eligible Borrower First
Lien Advance has a Net Amount of $100 and a remaining term of 1.5 years; the
other Eligible Borrower First Lien Advance has a Net Amount of $50 and a
remaining term of 3.4 years. The Maximum Weighted Average Remaining Term on such
date would be calculated as follows: [($100 x 1.5 years) + ($50 x 3.4 years)] /
$150 = 2.13 years.

“Mortgage Assignments” is as defined in Section 7.4.3.



 -20- 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Amount” means, with respect to Borrower Advances by a Borrower to a
Customer outstanding on any date of determination:

(a)       with respect to any Borrower Loan Advances, the sum of (i) the
aggregate unpaid principal balance of such Borrower Loan Advances on such date
(excluding any interest, fees or deferred expenses in respect of such Borrower
Loan Advances that are paid in kind by capitalizing such interest or fees and
adding the same to the principal balance of such Borrower Loan Advances), minus
(ii) the aggregate amount of participations (whether or not funded) in such
Borrower Advances that have been sold by such Borrower on or before such date
(it being understood that no such participations are permitted under this
Agreement), minus (iii) the amount of Collections in respect of such Borrower
Advances that have not yet been applied to reduce the Net Amount of such
Borrower Advances on or before such date, or

(b)       with respect to any Borrower Royalty Receivable Advances, the lesser
of (i) the GAAP carrying value for such Borrower Royalty Receivable Advance set
forth in the most recent financial statements delivered to Agent by Borrowers
pursuant to this Agreement and (ii) (A) the aggregate purchase price paid by a
Borrower to acquire the applicable Borrower Royalty Receivable, minus (B) the
aggregate amount of participations (whether or not funded) in such Borrower
Advances that have been sold by such Borrower on or before such date (it being
understood that no such participations are permitted under this Agreement).

“Notice of Borrowing” means a Notice of Borrowing to be provided by Borrower
Agent to request a Borrowing of Revolver Loans, in form satisfactory to Agent.

“Obligations” means all (a) principal of and premium, if any, on the Loans, (b)
interest, expenses, fees, indemnification obligations, reimbursement
obligations, Extraordinary Expenses and other amounts payable by Obligors under
the Loan Documents, (c) Secured Bank Product Obligations, and (d) all other
Debts, covenants, duties, obligations and liabilities of any kind (including
Contingent Obligations) owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

“Obligor” means each Borrower, each Guarantor, or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Account” means a Deposit Account maintained by a Borrower into which
no Collections are remitted or received. On the Closing Date, the Borrowers
maintain the following Operating Accounts: those certain account numbers ending
in 9158 and 7614 maintained by Holdings at Wells Fargo Bank, National
Association) and that certain account number ending in 4789 maintained by SWK at
State Bank.



 -21- 

 

“Ordinary Course of Business” means, with respect to any transaction involving
any Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.

“Organic Documents” means with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

“Osphena Transaction Documents” means, collectively, those certain Note Purchase
Agreements, dated July 9, 2013, among QuatRx Pharmaceuticals Company, Ospemefine
Royalty Sub LLC and certain note purchasers, including SWK, and each other
Transaction Document entered into in connection therewith, as the same are in
effect on the Closing Date.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overadvance” is as defined in Section 2.1.5.

“Overadvance Loan” means a Revolver Loan made when an Overadvance exists or is
caused by the funding thereof.

“Participant” is as defined in Section 12.2.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

“Payment Right” means all rights of Borrowers to the payment of money from one
or more Customers (whether any of such rights constitutes or is evidenced by an
Account, Chattel Paper, Instrument, Document, General Intangible, Supporting
Obligation, Payment Intangible or Letter-of- Credit Right), including all rights
to the repayment of Borrower Advances and all rights to payment in respect of
Borrower Royalty Receivables.

“Permitted Intercreditor Arrangement” means, with respect to any Eligible
Borrower First Lien Advance, an arrangement pursuant to which a Borrower permits
the Customer with respect to an Eligible Borrower First Lien Advance to obtain
accounts receivable and/or inventory financing on terms satisfactory to Agent
(and in all events with advance rates of no more than 85% with respect to the
accounts receivable or inventory of such Customer) from a financial institution
other than a Borrower, provided that (i) such arrangement (including the terms
of the proposed financing to be provided by such other financial institution)
has been approved by Agent in writing, (ii) such Borrower and such other
financial institution have entered into an intercreditor agreement on a form
previously approved by Agent or otherwise in form and substance satisfactory to
Agent, and (iii) such other financial institution has a lien senior to the lien
of the applicable Borrower only on accounts receivable, inventory and related
assets and the applicable Borrower has a lien on all other Customer Collateral
that is senior to the liens of such other financial institution.

“Permitted Liens” is as defined in Section 9.2.2.



 -22- 

 

“Permitted Purchase Money Debt” means Purchase Money Debt of a Borrower that is
unsecured or secured only by a Purchase Money Lien, not to exceed $250,000 in
the aggregate for all Borrowers at any time and subject to the limitations set
forth in Section 9.3.

“Person” means any individual, corporation, limited liability company,
partnership, limited liability partnership, joint stock company, joint venture,
association, trust, unincorporated organization, governmental authority or other
entity.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

“Pledge Agreement” means that certain Pledge Agreement dated the Closing Date by
and between Agent and Holdings and acknowledged by SWK.

“Pro Rata” means with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans by the aggregate amount of all outstanding Loans.

“Properly Contested” means with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review; and (g) if such contest
is abandoned, settled, or determined adversely (in whole or in part) to such
Obligor, such Obligor forthwith pays such amounts and all penalties, interest,
and other amounts due in connection therewith. Only that portion of a Debt or
Tax which is in dispute may be deemed Properly Contested.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Protective Advances” is as defined in Section 2.1.6.

“Purchase Money Debt” means Debt (including Capitalized Lease Obligations and
excluding the Obligations) for payment of any of the purchase price of fixed
assets and Debt (including Capitalized Lease Obligations and excluding the
Obligations) incurred within 10 days before or after acquisition of any fixed
assets for the purpose of financing such purchase price.

“Purchase Money Lien” means a Lien that secures Purchase Money Debt and that
encumbers only the fixed assets acquired with such Purchase Money Debt and that
constitutes a capital lease or a purchase money security interest under the UCC.

“Qualified ECP” means an Obligor that constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” under Section 1 a(18)(A)(v)(II) of
such act.

“Remedies” means all remedies, privileges and powers of Borrowers that are
exercisable by Borrowers under the Transaction Documents or Applicable Law to
enforce any rights of the applicable Borrowers under such Transaction Documents,
including, in the case of Borrower Royalty Receivable Advances, all remedies,
privileges and powers of Borrowers that are exercisable by Borrowers under the
underlying Royalty Purchase Documents and license agreements with respect to
which the related Royalty Payments are due.



 -23- 

 

“Report” is as defined in Section II(c) on Exhibit D.

“Required Lenders” means two or more Lenders (subject to Section 4.2) having (a)
Revolver Commitments in excess of 50% of the aggregate Revolver Commitments; and
(b) if the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that the Commitments and Loans of any
Defaulting Lender shall be excluded from such calculation and at any time there
is one Lender only, such Lender shall constitute the Required Lenders.

“Required Supermajority Lenders” means two or more Lenders (subject to Section
4.2) having (a) Revolver Commitments in excess of 66 2/3% of the aggregate
Revolver Commitments; and (b) if the Revolver Commitments have terminated, Loans
in excess of 66 2/3% of all outstanding Loans; provided, however, that the
Commitments and Loans of any Defaulting Lender shall be excluded from such
calculation and at any time there is one Lender only, such Lender shall
constitute the Required Supermajority Lenders.

“RESPA” means the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601-2617,
as amended.

“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

“Revolver Commitment” means, for any Lender, its obligation to make Revolver
Loans up to the maximum principal amount shown on Schedule 1-B, as hereafter
modified pursuant to Section 2.1.7 or an Assignment and Acceptance to which it
is a party. “Revolver Commitments” means the aggregate amount of such
commitments of all Lenders.

“Revolver Loan” means a loan made pursuant to Section 2.1, and any Swingline
Loan, Overadvance Loan or Protective Advance.

“Revolver Termination Date” means June 29, 2021.

“Royalties” means all royalties, fees, expense reimbursements and other amounts
payable by an Obligor under a license.

“Royalty Payments” means, collectively, all royalties, fees, expense
reimbursements and other amounts payable to a particular Royalty Seller (or a
Borrower as assignee of a Royalty Seller) under a license.

“Royalty Purchase Agreement” means a Royalty Purchase Agreement, substantially
in the form attached to the Certificate Regarding Forms of Transaction
Documents, or another agreement in form and substance satisfactory to Agent in
all respects, pursuant to which a Borrower acquires from a Royalty Seller, and
such Royalty Seller sells and assigns to such Borrower, all or a specified
portion of its right, title and interest in and to certain Royalty Payments
payable to such Royalty Seller.



 -24- 

 

“Royalty Purchase Documents” means, with respect to any Royalty Payments (or any
percentage of Royalty Payments) acquired by a Borrower from a Royalty Seller,
(i) the Royalty Purchase Agreement between such Borrower and such Royalty
Seller, (ii) the UCC-1 financing statement naming each applicable Royalty Seller
as debtor and such Borrower as secured party and identifying the “Collateral” as
all of the Borrower Royalty Receivables acquired by such Borrower pursuant to
such Royalty Purchase Agreement, and (iii) each other document or agreement
evidencing or relating to the Borrower Royalty Receivables of such Royalty
Payments (or percentages thereof) from such Royalty Seller.

“Royalty Seller” means any Person from which a Borrower acquires any right,
title or interest in any Royalty Payments.

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized, incorporated or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Bank Product Obligations” means Debt, obligations and other liabilities
with respect to Bank Products owing by an Obligor or Subsidiary to a Secured
Bank Product Provider; provided, that Secured Bank Product Obligations of an
Obligor shall not include its Excluded Swap Obligations.

“Secured Bank Product Provider” means (a) State Bank or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product, provided such provider delivers written notice to Agent, in form and
substance satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section XII of Exhibit D.

“Secured Parties” means Agent, Lenders and Secured Bank Product Providers.

“Security Documents” means the Borrower Assignment Agreement, the Guaranties,
deposit account control agreements, the Pledge Agreement, securities account
control agreements, any commodity account control agreements (or, without
limitation, other agreements providing Agent “control” (as contemplated by
Section 9-104 of the UCC) of a deposit account, securities account, commodity
account or similar account), and all other documents, instruments and agreements
now or hereafter securing or perfecting (or given with the intent to secure or
perfect) any Obligations.

“Senior Officer” means the chairman of the board, president, chief executive
officer, chief financial officer or treasurer of Borrower or, if the context
requires, an Obligor.

“Settlement Report” means a report summarizing Revolver Loans outstanding as of
a given settlement date, allocated to Lenders on a Pro Rata basis in accordance
with their Revolver Commitments.



 -25- 

 

“Solvent” means, as to any Person, such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not “insolvent” within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair salable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.

“State Bank” means State Bank and Trust Company, a Georgia banking corporation,
and its successors and assigns.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity in which that Person directly or
indirectly owns or controls more than 50% of the Equity Interests or more than
50% of the voting power of such corporation, partnership, limited liability
company or other entity. In the context of the Obligors, Subsidiary also means
any entity at least 50% of whose voting power or Equity Interests are owned by
an Obligor or any combination of Obligors (including indirect ownership by an
Obligor through other entities in which such Obligor directly or indirectly owns
50% of the voting power or Equity Interests).

“Swap Obligations” means, with respect to any Obligor, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

“Swingline Loan” means any Borrowing of Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Transaction Documents” means, collectively, all instruments, agreements,
documents and other writings that now or hereafter (i) evidence any Borrower
Advance or other Payment Right, including all promissory notes and loan
agreements, (ii) secure (whether by the grant or conveyance of a security
interest, Lien or other encumbrance) or perfect any Borrower’s Lien in any
Payment Right, including all security agreements, UCC-1 financing statements,
mortgages, security deeds, trust deeds, pledge agreements, lease agreements,
conditional sales agreements, negative pledge agreements, and assignments, (iii)
guarantee the payment or performance of all or any part of any Payment Right
owing by a Customer, including all guaranties, support or contribution
agreements, letters of credit, indemnifications and repurchase agreements and
(iv) are at any time executed and delivered by any Person in connection with or
relating to any Payment Right. Without limiting the generality of the foregoing,
the term “Transaction Documents” shall mean and include all Customer Credit
Agreements, all Royalty Purchase Documents (if applicable), all documents
assigned pursuant to the Borrower Assignment Agreement (including UCC financing
statements), all landlord waivers or agreements, mortgagee waivers or
agreements, warehousemen agreements, processor agreements, lockbox, deposit
account control agreements or other dominion account agreements, intercreditor
or subordination agreements and estoppel certificates, whether the foregoing are
executed and delivered by a Customer, any guarantor or surety of a Payment Right
or any other Person.



 -26- 

 

“Transferee” means any actual or potential Eligible Assignee, Participant or
other Person acquiring an interest in any Obligations.

“TRT Transaction Document” means that certain Royalty Purchase Agreement dated
as of June ___, 2013, between Tissue Regeneration Therapeutics, Inc. and SWK,
and each other Transaction Document entered into in connection therewith, as the
same are in effect on the Closing Date.

“Type” means any type of a Loan (i.e., Base Rate Loan or LIBOR Index Loan) that
has the same interest option.

“UCC” means the Uniform Commercial Code as in effect in the State of Georgia or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

“UFCA” is as defined in Section 5.12.3.

“UFTA” is as defined in Section 5.12.3.

“Upstream Payment” means a Distribution by a Subsidiary of a Borrower to such
Borrower.

1.2               Accounting Terms. Under the Loan Documents (except as
otherwise specified herein), all accounting terms shall be interpreted, all
accounting determinations shall be made, and all financial statements shall be
prepared, in accordance with GAAP applied on a basis consistent with the most
recent audited financial statements of Borrowers delivered to Agent before the
Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Agent, and Section 9.3 is amended in a manner satisfactory to
Required Lenders to take into account the effects of the change.

1.3               Uniform Commercial Code. All other terms contained in this
Agreement shall have, when the context so indicates, the meanings provided for
by the UCC to the extent the same are used or defined therein. Without limiting
the generality of the foregoing, the following terms shall have the meaning
ascribed to them in the UCC: Account, Chattel Paper, Commercial Tort Claim,
Commodity Account, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Fixtures, Goods, General Intangible, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Payment Intangible, Proceeds,
Securities Account, Software and Supporting Obligations.

1.4               Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day at Agent’s notice address under Section 13.3.1; or (g)
discretion of Agent or any Lender mean the sole and absolute discretion of such
Person. The recitals and preamble hereto are incorporated by reference and shall
be deemed an integral part of this Agreement. All calculations of value,
fundings of Loans and payments of Obligations shall be in Dollars and, unless
the context otherwise requires, all determinations (including calculations of
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent (and not
necessarily calculated in accordance with GAAP). Borrowers shall have the burden
of establishing any alleged negligence, misconduct or lack of good faith by
Agent or any Lender under any Loan Documents. No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision. Whenever the phrase “to the best of
Borrowers’ knowledge” or words of similar import are used in any Loan Documents,
it means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter to which
such phrase relates.



 -27- 

 

SECTION 2.             CREDIT FACILITIES

2.1               Revolver Commitment

2.1.1          Revolver Loans. Each Lender agrees, severally on a Pro Rata basis
up to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination Date.
The Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.

2.1.2          Revolver Notes. The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender. At the request of any Lender, Borrowers shall deliver a promissory note
to such Lender evidencing the Borrowers obligations in respect of the Revolver
Commitments of such Lender.

2.1.3          Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to make Borrower Advances on and after the Closing Date in
the Ordinary Course of Business of Borrowers; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
other lawful corporate purposes of Borrowers not inconsistent with the terms of
this Agreement. Borrowers will not request any Loan, and Borrower will not use,
and its directors, officers, employees and agents will not use, the proceeds of
any Loan (a) in the furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in an European
Union member state or (c) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.



 -28- 

 

2.1.4          Termination of Revolver Commitments.

(a)       The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
15 Business Days prior written notice to Agent, Borrowers may, at their option,
terminate the Revolver Commitments and this credit facility. Any notice of
termination given by Borrowers shall be irrevocable. On the termination date,
Borrowers shall make Full Payment of all Obligations.

(b)       Concurrently with any termination of the Revolver Commitments, for
whatever reason (including an Event of Default), Borrowers shall pay to Agent,
for the Pro Rata benefit of Lenders, and as liquidated damages for loss of
bargain (and not as a penalty), an amount equal to (i) if the termination occurs
during the first or second Loan Year, 1.0% (less 4.17 basis points per month for
each month during the first two Loan Years that has passed prior to such
termination) of the Revolver Commitments; and (ii) if it occurs thereafter, 0.5%
(less 4.17 basis points per month for each month after the end of the second
Loan Year that has passed prior to such termination) of the Revolver
Commitments. No termination charge shall be payable if (x) termination occurs on
the Revolver Termination Date or (y) termination occurs in connection with Full
Payment of the Obligations using proceeds of a refinancing credit facility with
a commitment amount of not less than $60,000,000 and in which State Bank is
given the opportunity but declines to participate.

(c)       Notwithstanding the forgoing, Borrowers may terminate the Revolver
Commitments and this credit facility, upon not less than 15 Business Days prior
written notice to Agent, without the payment of the liquidated damages provided
for in Section 2.1.4, in the event that Agent exercises its discretion (in lieu
of relying on specific exclusionary or reserve language in this Agreement) in
relation to the imposition of any Availability Reserve, the determination of
eligibility of Borrower Advances for inclusion in the Borrowing Base, or any
reduction in the advance rates applicable under the definition of Borrowing
Base, the result of which on any date of such exercise of reasonable credit
judgment is to reduce the Borrowing Base by an amount greater than twenty-five
percent (25%) of the aggregate Revolver Commitments on such date.

2.1.5          Overadvances. If the aggregate Revolver Loans exceed the
Borrowing Base (“Overadvance”) at any time, the excess amount shall be payable
by Borrowers on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Agent may require Lenders to honor requests for Overadvance
Loans and to forbear from requiring Borrowers to cure an Overadvance, (a) when
no other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed an amount
equal to the greater of (x) $3,000,000 or (y) ten percent (10%) of the
Commitments at such time; and (b) regardless of whether an Event of Default
exists, if Agent discovers an Overadvance not previously known by it to exist,
as long as from the date of such discovery the Overadvance (i) is not increased
by more than an amount equal to the greater of (x) $1,500,000 or (y) five
percent (5%) of the Commitments at such time, and (ii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause the outstanding Revolver Loans to exceed the aggregate Revolver
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Obligor be deemed a beneficiary
of this Section or authorized to enforce any of its terms.



 -29- 

 

2.1.6          Protective Advances. Agent shall be authorized, in its
discretion, notwithstanding whether any conditions in Section 6 have been
satisfied and without regard to the aggregate Commitments, to make Revolver
Loans (“Protective Advances”) (a) up to an aggregate amount of the greater of
(x) $2,000,000 or (y) ten percent (10%) of the Commitments at any time, if Agent
deems such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. Each Lender shall participate in each Protective Advance on a Pro
Rata basis. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances under clause (a) by written notice to Agent. Absent
such revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.

2.1.7          Increase in Revolver Commitments. Borrowers may request an
increase in Revolver Commitments from time to time upon notice to Agent, as long
as (a) the requested increase is in a minimum amount of $5,000,000 and is
offered on the same terms as existing Revolver Commitments, except for fees
specified in the Fee Letter, (b) total increases under this Section do not
exceed $15,000,000 and no more than three (3) increases are made, and (c)
Required Lenders consent in writing to such increase. Agent shall promptly
notify Lenders of the requested increase and, within 10 Business Days
thereafter, each Lender shall notify Agent if and to what extent such Lender
commits to increase its Revolver Commitment. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
Revolver Commitments and become Lenders hereunder. Agent may allocate, in its
discretion, the increased Revolver Commitments among committing Lenders and, if
necessary, Eligible Assignees. Provided the conditions set forth in Section 6.2
are satisfied, total Revolver Commitments shall be increased by the requested
amount (or such lesser amount committed by Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrowers. Agent, Borrowers, and the new and
existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of Revolver
Commitments. On the effective date of an increase, the exposures under the
Revolver Commitments shall be reallocated among Lenders, and settled by Agent as
necessary, in accordance with Lenders’ adjusted shares of such commitments.

2.2               [Reserved]

SECTION 3.             INTEREST, FEES AND CHARGES

3.1               Interest

3.1.1          Rates and Payment of Interest.

(a)                Subject to Section 3.1.1(b) below, the Obligations shall bear
interest at the Daily LIBOR Rate in effect from time to time, plus the
Applicable Margin, or in Agent’s discretion at any time that Agent determines
that (i) it is not reasonably possible to determine the Daily LIBOR Rate, (ii)
that the Daily LIBOR Rate is no longer available, or (iii) it is no longer
lawful for any Lender to make Loans at any rate based on the Daily LIBOR Rate,
the Base Rate in effect from time to time, plus the Applicable Margin. Interest
shall accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by Borrowers. If a Loan is repaid on the same day made, one
day’s interest shall accrue. The Daily LIBOR Rate on the date hereof is 2.09213%
per annum and, therefore, the rate of interest in effect on the date hereof,
expressed in simple interest terms, is 5.34213% per annum for LIBOR Index Loans.

(b)               During an Insolvency Proceeding with respect to any Obligor,
or during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.



 -30- 

 

(c)                Interest accrued on the Loans shall be due and payable in
arrears, (i) on the first day of each calendar month; (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date or the date the Obligations are
accelerated pursuant to the terms of this Agreement. Interest accrued on any
other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

(d)               Without limiting the generality of Section 4.1.1(b), unless
payment is otherwise timely made by Borrowers, the becoming due of any
Obligations constituting interest shall be deemed to be a request for Revolver
Loans on the due date, in the amount of such Obligations. The proceeds of such
Revolver Loans shall be disbursed as direct payment of the relevant Obligation.
In addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.

3.1.2          [Reserved]

3.1.3          Types of Loans. Except as otherwise provided in this Agreement,
including pursuant to Section 3.1.4, 3.5 or 3.6, all Loans shall be made as
LIBOR Index Loans.

3.1.4          Interest Rate Not Ascertainable. If Agent shall determine that on
any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
Agent of such determination and all LIBOR Index Loans shall be converted to Base
Rate Loans. Until Agent notifies Borrower Agent that such circumstance no longer
exists, all future Loans will be Base Rate Loans.

3.2               Fees

3.2.1          Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 0.50% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Revolver Loans during
any month. Such fee shall be payable in arrears, on the first day of each month
and on the Commitment Termination Date.

3.2.2          Agent Fees. Borrowers shall pay to Agent, for its own account,
the fees described in the Fee Letter. Borrowers shall also pay to Agent its
standard wire fee for each outgoing wire made by Agent at the request of
Borrowers.

3.3               Computation of Interest, Fees, Yield Protection. All interest,
as well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.8 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.



 -31- 

 

3.4               Reimbursement Obligations. Obligors shall reimburse Agent and
Lenders for all Extraordinary Expenses. Obligors shall also reimburse Agent for
all legal (to the extent reasonable), accounting, appraisal, consulting, and
other fees, costs and expenses incurred by any of them in connection with (a)
negotiation and preparation of any Loan Documents, including any amendment or
other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 9.1.2(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. All legal (to the extent reasonable),
accounting and consulting fees shall be charged to Borrowers by Agent’s and
Lenders’ respective professionals at their full hourly rates, regardless of any
reduced or alternative fee billing arrangements that Agent, any Lender or any of
their Affiliates may have with such professionals with respect to this or any
other transaction; provided, that the foregoing shall in no way limit Obligors’
obligations to reimburse Agent or Lenders as provided for elsewhere in the Loan
Documents, including reimbursement of Extraordinary Expenses pursuant to this
Section 3.4 and reimbursements contemplated pursuant to Section 9.1.2. All
amounts payable by Obligors under this Section shall be due on demand. All
amounts payable by Obligors under this Section shall be due on demand.

3.5               Illegality. If any Lender determines that any Applicable Law
has made it unlawful, or that any governmental authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Index Loans, or to determine or charge interest rates based upon the
Daily Libor Rate, or any governmental authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Agent, all LIBOR Index Loans shall immediately be converted to
Base Rate Loans and all future Loans shall be Base Rate Loans. Upon any such
conversion, Borrowers shall also pay accrued interest on the amount so prepaid
or converted.

3.6               Inability to Determine Rates. If Required Lenders notify Agent
for any reason in connection with a request for a Borrowing of a LIBOR Index
Loan that (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount for a one-month period,
(b) adequate and reasonable means do not exist for determining LIBOR for a
one-month period, or (c) LIBOR for a one-month period does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, then Agent will
promptly so notify Borrower Agent and each Lender. Thereafter, all LIBOR Index
Loans of Lenders shall immediately be converted to Base Rate Loans and all
future Loans shall be Base Rate Loans. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of a LIBOR Index Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.

3.7               Increased Costs; Capital Adequacy

3.7.1          Change in Law. If any Change in Law shall:

(a)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (including any reserve requirement);

(b)               subject any Lender to any Tax with respect to any Loan or Loan
Document, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.9 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or



 -32- 

 

(c)                impose on any Lender or interbank market any other condition,
cost or expense affecting any Loan, Loan Document, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

3.7.2          Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s
Commitments or Loans, to a level below that which such Lender or holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s and holding company’s policies with respect to capital adequacy and
liquidity), then from time to time Borrowers will pay to such Lender such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.

3.7.3          Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender for any increased costs incurred or reductions suffered more
than 180 days prior to the date that the Lender notifies Borrower Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.8               Mitigation. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful. Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment. Notwithstanding anything to the contrary set forth herein, no
Participant shall be entitled to receive additional amounts under Section 3.7 or
Section 5.9 or indemnification in amounts in excess of those the participating
Lender would have been entitled to receive in respect of the amount of
participation transferred to such Participant had no such participation
occurred.

3.9               [Reserved]

3.10            Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers. In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.



 -33- 

 

SECTION 4.             LOAN ADMINISTRATION

4.1               Manner of Borrowing and Funding Revolver Loans

4.1.1          Notice of Borrowing.

(a)                Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing signed by a Senior
Officer, which shall be in such form as may be required by Agent (and which
notice may be given electronically subject to the limitations set forth in
Section 13.3.2) and which shall specify the account of Borrowers into which the
proceeds of such Revolver Loans should be disbursed. Such notice must be
received by Agent no later than 11:00 a.m. on the Business Day of the requested
funding date. Notices received after 11:00 a.m. shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing and (B) the requested funding date
(which must be a Business Day).

(b)               Unless payment is otherwise timely made by Borrowers, the
becoming due of any Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, Cash Collateral and Secured Bank
Product Obligations) shall be deemed to be a request for Revolver Loans on the
due date, in the amount of such Obligations. The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
Agent may, at its option, charge such Obligations against any operating,
investment or other account of a Borrower maintained with Agent or any of its
Affiliates.

(c)                If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check,
ACH or electronic debit, or other payment item at a time when there are
insufficient funds to cover it shall be deemed to be a request for Revolver
Loans on the date of such presentation, in the amount of such payment item. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.

4.1.2          Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or LIBOR Index Loans. Each Lender shall fund to
Agent such Lender’s Pro Rata share of the Borrowing to the account specified by
Agent in immediately available funds not later than 2:00 p.m. on the requested
funding date, unless Agent’s notice is received after the times provided above,
in which case Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day. Subject to its receipt of such amounts from Lenders, Agent shall
disburse the proceeds of the Revolver Loans as directed by Borrower Agent.
Unless Agent shall have received (in sufficient time to act) written notice from
a Lender that it does not intend to fund its Pro Rata share of a Borrowing,
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent, and Agent may disburse a corresponding amount to Borrowers. If
a Lender’s share of any Borrowing or of any settlement pursuant to Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing.



 -34- 

 

4.1.3          Swingline Loans; Settlement.

(a)                Agent may, but shall not be obligated to, advance Swingline
Loans to Borrowers, up to an aggregate outstanding amount of $5,000,000, unless
the funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.

(b)               Settlement of Swingline Loans and other Revolver Loans among
Lenders and Agent shall take place on a date determined from time to time by
Agent (but at least weekly), in accordance with the Settlement Report delivered
by Agent to Lenders. Between settlement dates, Agent may in its discretion apply
payments on Revolver Loans to Swingline Loans, regardless of any designation by
Borrower Agent or any provision herein to the contrary. Each Lender’s obligation
to make settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
Swingline Loan may not be settled among Lenders hereunder, then each Lender
shall be deemed to have purchased from Agent a Pro Rata participation in such
Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefor.

4.1.4          Notices. Borrowers may request Loans and transfer funds based on
telephonic or e-mailed instructions to Agent (subject to the limitations set
forth in Section 13.3.2). Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing but if it differs materially from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions (subject to the limitations set forth in
Section 13.3.2) from a person believed in good faith by Agent or any Lender to
be a person authorized to give such instructions on a Borrower’s behalf.

4.2               Defaulting Lender

4.2.1          Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Loans, to share in
fees or for any other determination permitted hereunder, Agent may exclude the
Commitments and Loans of any Defaulting Lender(s) from the calculation of Pro
Rata shares. A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
13.1.1(b).

4.2.2          Payments; Fees. Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.



 -35- 

 

4.2.3          Cure. Borrowers and Agent may agree in writing that a Lender is
no longer a Defaulting Lender. At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Revolver Loans and other exposures under the Revolver Commitments
shall be reallocated among Lenders and settled by Agent (with appropriate
payments by the reinstated Lender) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers and Agent, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

4.3               [Reserved]

4.4               Borrower Agent. Each Borrower and each other Obligor hereby
designates SWK (“Borrower Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans, delivery or
receipt of communications, preparation and delivery of Borrowing Base and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with an Obligor hereunder to Borrower Agent on behalf of such
Obligor. Each of Agent and Lenders shall have the right, in its discretion, to
deal exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Obligor agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.

4.5               One Obligation. The Loans and other Obligations constitute one
general obligation of Borrowers and the other Obligors and are secured by
Agent’s Lien (for the benefit of the Secured Parties) on all Collateral.

4.6               Effect of Termination. On the effective date of any
termination of the Commitments, all Obligations shall be immediately due and
payable. All undertakings of Borrowers contained in the Loan Documents shall
survive any termination, and Agent shall retain its Liens in the Collateral for
the benefit of the Secured Parties and all of its rights and remedies under the
Loan Documents until Full Payment of the Obligations. Notwithstanding Full
Payment of the Obligations, Agent shall not be required to terminate its Liens
in any Collateral unless, with respect to any damages Agent may incur as a
result of the dishonor or return of any check, draft or other item of payment
applied to Obligations, Agent receives (a) a written agreement satisfactory to
Agent, executed by Borrowers and any Person whose advances are used in whole or
in part to satisfy the Obligations, indemnifying Agent and Lenders from such
damages; and (b) such Cash Collateral as Agent, in its discretion, deems
appropriate to protect against such damages. Sections 3.4, 3.6, 3.7, 3.8, 3.10,
5.5, 5.9, 5.10, 11, 13.2 and this Section 4.6, and the obligation of each
Obligor and Lender with respect to each indemnity given by it in any Loan
Document, shall survive Full Payment of the Obligations and any release relating
to this credit facility.

SECTION 5.             PAYMENTS

5.1               General Payment Provisions. All payments of Obligations shall
be made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 1:00 p.m. on the due date. Any payment after such time shall be
deemed made on the next Business Day.



 -36- 

 

5.2               Repayment of Revolver Loans. Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder. Revolver Loans may be prepaid from time to time, without
penalty or premium. Payments with respect to Borrower Advances, payments in
respect of Borrower Royalty Receivables, collections from proceeds of Customer
Collateral securing Borrower Advances, collections from proceeds of Collateral
and the net proceeds of any asset disposition (collectively, “Collections”),
whether paid or received in cash or in the form of a check, draft or other item
of payment, shall be applied to the Revolver Loans. Notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrowers shall, on the sooner
of Agent’s demand or the first Business Day after any Borrower has knowledge
thereof, repay the outstanding Revolver Loans in an amount sufficient to reduce
the principal balance of Revolver Loans to the Borrowing Base. Borrowers will
direct all payments made by any Customer with respect to Borrower Advances or
licensee or other payor with respect to any Borrower Royalty Receivables to a
Dominion Account on a daily basis. Agent will apply all proceeds received in
each Dominion Account to the Obligations each Business Day in accordance with
Section 5.7.

5.3               Payment of Other Obligations. Obligations other than Loans,
including Extraordinary Expenses, shall be paid by Borrowers (and the other
Obligors, as applicable) as provided in the Loan Documents or, if no payment
date is specified, on demand.

5.4               Payments on Borrower Advances; Dominion Accounts; Joint
Royalty Accounts.

(a)       Subject to Section 9.1.15, Borrowers have advised Agent and Lenders
that all Collections in respect of Borrower Loan Advances will be made directly
to a Dominion Account and that, except as described on Schedule 5.4-A and
Schedule 5.4-B, all Collections in respect of Borrower Royalty Receivable
Advances will be made directly to a Dominion Account. Borrowers shall request in
writing and otherwise take all necessary steps to ensure that all Collections
(other than Collections in respect of the Borrower Royalty Receivable Advances
described on Schedule 5.4-B, which shall be governed by Section 5.4(a)(i) below)
are made directly (or, in the case of Collections in respect of the Borrower
Royalty Receivable Advances described on Schedule 5.4-A, pursuant to a standing
wire transfer instructions from the Joint Royalty Account into which such
Collections are directly paid) to a Dominion Account (or a lockbox relating to a
Dominion Account). Agent shall have the right, at any time and whether or not an
Event of Default exists, to contact directly any or all Collections Paying
Parties to ensure that all Collections paid or to be paid by such Collections
Paying Parties are directed to Agent or as provided in this Section. If any
Borrower or Subsidiary receives any Collections, it shall hold the same in trust
and as agent for Agent (and the same shall not be commingled with Borrowers’
other funds) and promptly (and in all events within ten (10) Business Days)
deposit same into a Dominion Account. All such Collections shall be the
exclusive property of Agent upon the earlier of the receipt thereof by Agent or
by Borrowers. All funds in each Dominion Account shall be swept on a daily basis
to Agent. Agent shall be entitled to apply immediately to the Obligations any
wire transfer, check or other item of payment received by Agent. Interest shall
continue accruing on the amount of any wire transfer, check, draft or other item
of payment for one (1) Business Day after the date that the proceeds of such
wire transfer, check, draft or other item of payment become good, collected
funds received by Agent and are applied to the Obligations. Borrowers
irrevocably waive the right to direct the application of any and all payments
and collections at any time or times hereafter received by Agent from or on
behalf of Borrowers, and Borrowers do hereby irrevocably agree that Agent shall
have the continuing exclusive right to apply and reapply any and all such
payments and collections received at any time or times hereafter by Agent or its
agent against the Obligations in such manner as set forth herein (or otherwise
as Agent elects). Notwithstanding the foregoing, Borrowers shall be permitted
to:



 -37- 

 

(i)       allow Collections payable pursuant to the Cambia Transaction Documents
to be remitted to and maintained in that certain deposit account no. 1317607-22
jointly maintained by SWK and APR Applied Pharma Research S.A. with Credit
Suisse (Switzerland) Ltd., and Borrowers hereby covenant to remit any
Collections payable to Borrowers that are deposited into such deposit account to
a Dominion Account maintained at State Bank within ten (10) Business Days of the
day that such Collections are received; and

(ii)       allow Collections payable to or for the benefit of Borrowers pursuant
to the Osphena Transaction Documents to be remitted to and maintained in that
certain Securities Account no. 5574-5588 maintained by SWK with Wells Fargo
Clearing Services, LLC so long as (A) such Securities Account is subject to a
springing Securities Account control agreement satisfactory to Agent in all
respects and (B) any Collections remitted into such Securities Account are
deposited or otherwise transferred by Borrowers to a Dominion Account maintained
at State Bank within ten (10) Business Days of the day that such Collections are
received. Following the occurrence and continuance of an Event of Default, Agent
is authorized to provide a notice of full dominion and control in relation to
such Securities Account, and Borrowers shall cooperate with Agent in relation to
any request to move the underlying securities on deposit in such account to a
replacement securities or deposit account designated by Agent.

(b)       Without limiting the generality of the foregoing subsection in any
respect, Borrowers shall issue (or cause the appropriate Person to issue) an
irrevocable standing instruction to the applicable depository institution to
wire transfer to a Dominion Account maintained at State Bank on each Business
Day all Collections owned by Borrowers that are received in each Joint Royalty
Account. Borrowers shall not change (or permit any Person to change) any
standing instructions governing any Joint Royalty Account without the prior
written consent of Agent. To the extent that the agreements governing a Joint
Royalty Account do not permit for such an instruction to be irrevocable, or if
Borrowers obtain knowledge that any such instruction has been changed or is not
being complied with on a timely basis, Borrowers shall, on each Business Day,
manually wire transfer to a Dominion Account maintained at State Bank all such
Collections. If the agreements governing a Joint Royalty Account do not permit
Borrowers to initiate such wire transfers or if the owner or co-owner of any
Joint Royalty Account fails to take such action as is required to allow
Borrowers to initiate such transfers, then Borrowers will promptly notify Agent
of the same and shall provide sufficient detail with respect thereto as Agent
may request.

(c)       Borrowers shall maintain the Dominion Accounts pursuant to lockbox or
other arrangements acceptable to Agent. Borrowers shall obtain an agreement (in
form and substance satisfactory to Agent) from each lockbox servicer and
Dominion Account bank, establishing Agent’s control over and Lien in (for the
benefit of the Secured Parties) the applicable lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. Agent may require immediate transfer of all
funds in any Dominion Account not maintained with State Bank to the Dominion
Account maintained with State Bank. Agent and Lenders assume no responsibility
to Borrowers for any lockbox arrangement or any Dominion Account or Joint
Royalty Account, including any claim of accord and satisfaction or release with
respect to any check, draft or other item of payment accepted by any bank.
Borrowers hereby grant to Agent (for the benefit of the Secured Parties) a Lien
upon all items and balances held in any lockbox and any Dominion Account as
security for the payment of the Obligations, in addition to and cumulative with
the general security interest in all other assets of Obligors (including all
Deposit Accounts) as provided elsewhere in this Agreement or any other Loan
Document.



 -38- 

 

5.5               Marshaling; Payments Set Aside. None of Agent or Lenders shall
be under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of Borrowers is made to Agent or
any Lender, or Agent or any Lender exercises a right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

5.6               Post-Default Allocation of Payments

5.6.1          Allocation. Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

(a)                first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;

(b)               second, to all amounts owing to Agent on Swingline Loans;

(c)                third, to all Obligations constituting fees (other than
Secured Bank Product Obligations);

(d)               fourth, to all Obligations constituting interest (other than
Secured Bank Product Obligations);

(e)               fifth, to all Loans and Secured Bank Product Obligations,
including Cash Collateralization of Secured Bank Product Obligations; and

(f)                 last, to all other Obligations.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero. The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves, and may
be changed by agreement among them without the consent of any Obligor. This
Section is not for the benefit of or enforceable by any Obligor.

5.6.1          Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).



 -39- 

 

5.7               Application of Payments

5.7.1          Dominion Account. The entire ledger balance in each Dominion
Account shall, on each Business Day, be directed to Agent and applied by Agent
to the Obligations at the beginning of the next Business Day. If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers within one (1)
Business Day of request therefor by Borrowers. Each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds, and
agrees that Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Agent deems advisable.

5.7.2          Insurance and Condemnation Proceeds. Any proceeds of insurance
(other than proceeds from workers’ compensation or D&O insurance) and any awards
arising from condemnation of any Collateral shall be paid to Agent unless (i)
such proceeds or awards are received by a Borrower in connection with an
insurable event with respect to, or a condemnation of, Customer Collateral, (ii)
such Borrower is required to remit such proceeds or awards to the applicable
Customer pursuant to the applicable Transaction Documents, and (iii) such
Borrower promptly remits such proceeds or awards to such Customer in compliance
with such Transaction Documents. Any such proceeds or awards that relate to
Inventory (whether constituting assets of a Borrower or Customer Collateral)
shall be applied to payment of the Revolver Loans, and then to any other
Obligations outstanding. Any proceeds or awards that relate to Equipment, real
estate or business interruption insurance shall be applied to Revolver Loans and
then to other Obligations.

5.7.3          Reinvestment. If requested by Borrowers in writing within 15 days
after Agent’s receipt of any insurance proceeds or condemnation awards relating
to any loss or destruction of Equipment or real estate (whether constituting
assets of a Borrower or Customer Collateral), Borrowers may, or may permit the
applicable Customer to, use such proceeds or awards to repair or replace such
Equipment or real estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral or applied to the Revolver Loans) as long as (i) no Default
or Event of Default exists; (ii) no default or event of default exists under the
underlying Transaction Documents; (iii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent (but in
any event concluded within 180 days after the date of such loss); (iv)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (v)
the repaired or replaced Property is free of Liens (except in favor of Agent);
(vi) Borrowers (or such Customer, if applicable) comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vii) the aggregate amount of such proceeds or awards from any single casualty
or condemnation does not exceed $100,000.

5.8               Loan Account; Account Stated

5.8.1          Loan Account. Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan from time to time. Any failure of
Agent to record anything in the Loan Account, or any error in doing so, shall
not limit or otherwise affect the obligation of Borrowers to pay any amount
owing hereunder. Agent may maintain a single Loan Account in the name of
Borrower Agent, and each Borrower confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Obligations.

5.8.2          Entries Binding. Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.



 -40- 

 

5.9               Taxes

5.9.1          Payments Free of Taxes. All payments by Obligors of Obligations
shall be free and clear of and without reduction for any Taxes. If Applicable
Law requires any Obligor or Agent to withhold or deduct any Tax (including
backup withholding or withholding Tax), the withholding or deduction shall be
based on information provided pursuant to Section 5.10 and Agent shall pay the
amount withheld or deducted to the relevant governmental authority. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Obligors shall be increased so that Agent or Lenders, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Obligors shall timely pay all Other Taxes to the relevant governmental
authorities.

5.9.2          Payment. Obligors shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent and Lenders for any Indemnified
Taxes or Other Taxes (including those attributable to amounts payable under this
Section) withheld or deducted by any Obligor or Agent, or paid by Agent or any
Lender, with respect to any Obligations or Loan Documents, whether or not such
Taxes were properly asserted by the relevant governmental authority, and
including all penalties, interest and reasonable expenses relating thereto, as
well as any amount that a Lender fails to pay indefeasibly to Agent under
Section 5.10. A certificate as to the amount of any such payment or liability
delivered to Borrower Agent by Agent, or by a Lender (with a copy to Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by an Obligor, Borrower Agent shall deliver to Agent a receipt
from the governmental authority or other evidence of payment satisfactory to
Agent.

5.10            Lender Tax Information

5.10.1      Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

5.10.2      Documentation. If a Borrower is resident for tax purposes in the
United States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower Agent, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request by Agent or
Borrower Agent, but only if such Foreign Lender is legally entitled to do so),
(a) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrower Agent to determine the withholding or deduction
required to be made.



 -41- 

 

5.10.3      Lender Obligations. Each Lender shall promptly notify Borrower Agent
and Agent of any change in circumstances that would change any claimed Tax
exemption or reduction. Each Lender shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Borrowers and Agent for any Taxes,
losses, claims, liabilities, penalties, interest and expenses (including
reasonable attorneys’ fees) incurred by or asserted against Borrowers or Agent
by any governmental authority due to such Lender’s failure to deliver, or
inaccuracy or deficiency in, any documentation required to be delivered by it
pursuant to this Section. Each Lender authorizes Agent to set off any amounts
due to Agent under this Section against any amounts payable to such Lender under
any Loan Document.

5.10.4      FATCA. If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA, such Lender shall
deliver to Agent, at the time or times prescribed by law and at such time or
times reasonably requested by Agent, such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Agent as may be necessary for
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender’s obligations under FATCA, applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable) or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this paragraph, “FATCA” shall include
any amendments made to FATCA after the Closing Date.

5.11            Nature and Extent of Each Borrower’s Liability.

5.11.1      Joint and Several Liability. Each Borrower (and each other Obligor)
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and Lenders the prompt payment and
performance of, all Obligations and all agreements under the Loan Documents.
Each Borrower (and each other Obligor) agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

5.11.2      Waiver.

(a)                Each Borrower expressly waives all rights that it may have
now or in the future under any statute, at common law, in equity or otherwise,
to compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations. It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and other extensions
of credit. Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.



 -42- 

 

(b)               Agent and Lenders may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral or
any real estate by judicial foreclosure or non-judicial sale or enforcement,
without affecting any rights and remedies under this Section 5.11. If, in taking
any action in connection with the exercise of any rights or remedies, Agent or
any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of Agent or any Lender to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations. Each Borrower waives all rights and
defenses arising out of an election of remedies, such as non-judicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

5.11.3      Extent of Liability; Contribution.

(a)                Upon payment by any Obligor of any Obligations, all rights of
such Obligor against any other Obligor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior Full
Payment of the Obligations. In addition, any Debt of any Obligor now or
hereafter held by any other Obligor is hereby subordinated in right of payment
to the prior Full Payment of the Obligations and unless and until Full Payment
of the Obligations has occurred, no Obligor will demand, sue for or otherwise
attempt to collect any such Debt. If any amount shall erroneously be paid to any
Obligor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such Debt of any Obligor, such amount
shall be held in trust for the benefit of the Obligors and shall forthwith be
paid to Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting a portion of a Loan made to another Borrower hereunder
or other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.



 -43- 

 

(b)               Nothing contained in this Section 5.11 shall limit the
liability of any Borrower to pay Loans made directly or indirectly to that
Borrower (including Loans advanced to any other Borrower and then re-loaned or
otherwise transferred to, or for the benefit of, such Borrower) and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. Agent
and Lenders shall have the right, at any time in their discretion, to condition
Loans and other extensions of credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and other extensions of credit to such Borrower.

(c)                Each Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each specified Obligor with respect to such Swap
Obligation as may be needed by such specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.12 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of the Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.11.4      Subordination. Each Borrower and each other Obligor hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or set
off, that it may have at any time against any other Obligor, howsoever arising,
to the Full Payment of all Obligations.

SECTION 6.             CONDITIONS PRECEDENT

6.1               Conditions Precedent to Initial Loans. Upon each of the
conditions set forth on Exhibit C attached hereto having been satisfied or
waived in writing by Agent, the closing date (the “Closing Date”) shall have
occurred. In addition to the conditions set forth in Section 6.2, Lenders shall
not be required to fund any requested Loan, or otherwise extend credit to
Borrowers hereunder, until the Closing Date has occurred.



 -44- 

 

6.2               Conditions Precedent to All Credit Extensions. Agent and
Lenders shall not be required to fund any Loans, increase the Revolver
Commitments pursuant to Section 2.1.7 or grant any other accommodation to or for
the benefit of Borrowers, unless the following conditions are satisfied:

(a)                No Default or Event of Default shall exist at the time of, or
result from, such funding, increase or grant;

(b)               The representations and warranties of each Obligor in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, increase or grant (except for representations and warranties that
expressly relate to an earlier date);

(c)                All conditions precedent in any other Loan Document shall be
satisfied;

(d)               No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect and no action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any court, governmental authority or legislative
body to enjoin, restrain or prohibit, or to obtain damages in respect of, or
which is related to or arises out of, this Agreement or any of the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby; and

(e)               Solely in connection with the first funding of Loans
hereunder, (i) Agent shall have received a Borrowing Base Certificate dated as
of the date of the proposed funding prepared as of such date or a recent date
prior thereto that is acceptable to Agent and (ii) upon giving effect to the
initial funding of the Loans, and the payment by Borrowers of all fees and
expenses incurred in connection herewith, the repayment of any Debt contemplated
to occur on the date of the initial funding and any payables stretched beyond
their customary payment practices, Availability shall be at least $17,500,000.

Each request (or deemed request) by Borrowers for funding of a Loan, increase to
the Revolver Commitments or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, increase or grant. As an
additional condition to any funding, increase or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith. Each representation and warranty
contained in this Agreement and the other Loan Documents shall be deemed to be
reaffirmed by each Borrower on each day that Borrowers request or are deemed to
have requested an extension of credit hereunder, except for changes in the
nature of a Borrower’s or, if applicable, any Subsidiary’s business or
operations that may occur after the date hereof in the Ordinary Course of
Business so long as Agent has consented to such changes or such changes are not
violative of any provision of this Agreement.

SECTION 7.             COLLATERAL

7.1               Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
personal Property of such Borrower, including all of the following Property,
whether now owned or hereafter acquired, and wherever located: (a) all Accounts;
(b) all Chattel Paper, including electronic chattel paper; (c) all Commercial
Tort Claims, including those shown on Schedule 7; (d) all Deposit Accounts; (e)
all Documents; (f) all General Intangibles, including Intellectual Property; (g)
all Goods, including Inventory, Equipment and fixtures; (h) all Instruments; (i)
all Investment Property; (j) all Letter-of-Credit Rights; (k) all Supporting
Obligations; (l) all monies, whether or not in the possession or under the
control of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender,
including any Cash Collateral; (m) all accessions to, substitutions for, and all
replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies,
and claims against any Person for loss, damage or destruction of any Collateral;
and (n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing. Without limiting the generality of the foregoing, “Collateral” shall
include all of each Borrower’s right, title and interest in, to and under all
Borrower Advances, Transaction Documents, Payment Rights, Remedies and Borrower
Royalty Receivables.



 -45- 

 

7.2               Lien on Other Collateral

7.2.1          Deposit and other Accounts. To further secure the prompt payment
and performance of all Obligations, each Borrower hereby grants to Agent, for
the benefit of Secured Parties, a continuing security interest in and Lien upon
all amounts credited to any Deposit Account, Securities Account and Commodity
Account of such Borrower, including any sums in any blocked or lockbox accounts
or in any accounts into which such sums are swept. Each Borrower hereby
authorizes and directs each bank or other depository to deliver to Agent, upon
request, all balances in any Deposit Account, Securities Account and Commodity
Account maintained by such Borrower, without inquiry into the authority or right
of Agent to make such request. Each Borrower shall take all actions (including
the delivery of one or more control agreements) necessary to establish Agent’s
control (including through the execution of a deposit account control agreement
as required by Agent) of each such Deposit Account (including each Dominion
Account and each Operating Account), Securities Account and Commodity Account
(other than a Deposit Account exclusively used for payroll, payroll taxes or
employee benefits, or an account containing not more than $10,000 at any time).
Each Borrower shall be the sole account holder of each Deposit Account (other
than the Joint Royalty Accounts) and shall not allow any other Person (other
than Agent or, in the case of a Joint Royalty Account, the Person named as the
owner or co-owner of such Joint Royalty Account) to have control over a Deposit
Account or any Property deposited therein (other than a Deposit Account
exclusively used for payroll, payroll taxes or employee benefits). Each Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account,
Securities Account or Commodities Account and, with the consent of Agent, will
amend Schedule 2 to reflect same.

7.2.2          Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Borrower, and shall have no responsibility for any
investment or loss. Each Borrower hereby grants to Agent, for the benefit of
Secured Parties and as security for the Obligations, a security interest in all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise. Agent may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Agent may elect.
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Agent, and no Borrower or any other Person shall have
any right to any Cash Collateral, until Full Payment of all Obligations.

7.3               [Reserved].

7.4               Other Collateral

7.4.1          Commercial Tort Claims. Borrowers shall promptly notify Agent in
writing if any Borrower has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$50,000), shall promptly amend Schedule 7 to include such claim, and shall take
such actions as Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Agent (for the benefit of Secured
Parties).



 -46- 

 

7.4.2          Certain After-Acquired Collateral. Borrowers shall promptly
notify Agent in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral consisting of Deposit Accounts, Securities Accounts,
Commodity Accounts, Chattel Paper (including tangible Chattel Paper and
Electronic Chattel Paper), Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to effect Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Agent’s request, Borrowers shall obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Agent.

7.4.3          Real Estate. Upon request by Agent, the Obligations shall also be
secured by collateral assignments of all mortgages, deeds to secure debt or
deeds of trust owned by Borrowers securing Borrower Advances, in form and
substance satisfactory to Agent in its discretion (collectively, the “Mortgage
Assignments”). The Mortgage Assignments shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate covered thereby. To the extent any Lien on
Real Estate is provided by a Customer to a Borrower, such Liens may be released
only upon payment in full of all Debts owing by such Customer to such Borrower
and termination of any commitment by Borrower to provide financing of any kind
to such Customer.

7.5               No Assumption of Liability. The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of any Obligor relating to
any Collateral (including any Transaction Documents, Borrower Royalty
Receivables or Customer Collateral).

7.6               Further Assurances. Promptly upon request, Borrowers shall
deliver to Agent or its designee, for the benefit of the Secured Parties, (i)
all Instruments and Chattel Paper evidencing a Debt of a Customer to any
Borrower, and (ii) UCC-3 financing statement amendments that assign to Agent all
financing statements naming a Customer as debtor and any Borrower as secured
party, which financing statement amendments may be filed of record by Agent, at
its election, at any time that a Default or Event of Default exists. For so long
as no Default or Event of Default exists, upon Borrowers’ request therefor,
Agent or its designee will deliver to Borrower Agent any Instrument or Chattel
Paper evidencing a Debt of a Customer to a Borrower theretofore delivered by
Borrowers to Agent pursuant to this Section 7.6 for the purpose of enabling the
applicable Borrower (a) to enforce payment of, or otherwise exercise its rights
and remedies with respect to, such Instrument or (b) to administer such
Instrument or Chattel Paper in the Ordinary Course of Business of such Borrower
which, by way of example, may include the modification, amendment, extension,
renewal or consolidation of such Instrument or Chattel Paper.

7.7               Continuation of Security Interest. Notwithstanding termination
of this Agreement or of Lenders’ commitments to extend Loans hereunder, until
Full Payment of all Obligations, Agent shall retain its security interest in all
presently owned and hereafter arising or acquired Collateral.

SECTION 8.             REPRESENTATIONS AND WARRANTIES

8.1               General Representations and Warranties. To induce Agent and
Lenders to enter into this Agreement and to make available the Commitments and
Loans, each Obligor represents and warrants that:



 -47- 

 

8.1.1          Organization and Qualification. Each Obligor and Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor and Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign corporation in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect. No Obligor has changed its legal status or the
jurisdiction in which it is organized or moved its chief executive office within
the five (5) years preceding the Closing Date.

8.1.2          Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, other than those already obtained; (b) contravene the Organic
Documents of any Obligor; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor.

8.1.3          Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

8.1.4          Capital Structure. Schedule 4 shows, for each Obligor and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests. Except as
disclosed on Schedule 4, in the five years preceding the Closing Date, no
Obligor or Subsidiary has acquired any substantial assets from any other Person
nor been the surviving entity in a merger or combination. Each Obligor has good
title to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien,
and all such Equity Interests are duly issued, fully paid and non-assessable.
There are no outstanding purchase options, warrants, agreements to buy,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Obligor or
Subsidiary other than as set forth on Schedule 4.

8.1.5          Title to Properties; Priority of Liens. Each Obligor and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its real estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Each Obligor and
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of Agent
in the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over Agent’s Liens.

8.1.6          Eligible Borrower Advances. Each Document, Instrument or other
writing evidencing or relating to any Borrower Advance included in the Eligible
Borrower Advances or any Account or Payment Intangible (including any Borrower
Royalty Receivable) included in the Customer Collateral securing any such
Borrower Advance (a) is genuine and enforceable in accordance with its terms
except for such limits thereon arising from bankruptcy or similar laws relating
to creditors’ rights; (b) is not subject to any reduction or discount (other
than as stated in the invoice applicable thereto and disclosed to Agent),
defense, setoff, claim or counterclaim of a material nature against Borrowers or
the applicable Customer except as to which Borrowers have notified Agent in
writing; (c) is not subject to any other circumstances that would impair the
validity, enforceability or amount of such Collateral except as to which
Borrowers have notified Agent in writing; (d) is free of all Liens (other than
Permitted Liens); and (e) is for a liquidated amount maturing as stated in the
applicable invoice or other document pertaining thereto. Each Borrower Advance
included in any Borrowing Base Certificate, report or other document as an
Eligible Borrower Advance as of the date of such Borrowing Base Certificate
meets all of the requirements of an Eligible Borrower Advance as set forth in
the definitions of Eligible Borrower First Lien Advance, Eligible Borrower
Royalty Receivable Advance or Eligible Borrower Second Lien Advance, as
applicable.



 -48- 

 

8.1.7          Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
Borrowers, any other Obligor and their Subsidiaries that have been and are
hereafter delivered to Agent and Lenders, are prepared in accordance with GAAP,
and fairly present the financial positions and results of operations of
Borrowers, such Obligors and Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since December 31, 2016, there has been no change in
the condition, financial or otherwise, of any Obligor or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading. Each Obligor and Subsidiary Solvent. No
transfer of property has been or will be made by any Obligor and no obligation
has been or will be incurred by any Obligor in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Obligor.

8.1.8          Surety Obligations. No Obligor or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

8.1.9          Taxes. Each Obligor and Subsidiary has filed all federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested (and, in the case of matters being Properly Contested as of the
Closing Date, fully disclosed to Agent and Lenders on or before the Closing
Date). The provision for Taxes on the books of each Obligor and Subsidiary is
adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.

8.1.10      Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

8.1.11      Intellectual Property. Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Obligor’s knowledge, threatened Intellectual Property claim with respect to
any Obligor, any Subsidiary or any of their Property (including any Intellectual
Property). Except as disclosed on Schedule 5, no Obligor or Subsidiary pays or
owes any Royalty or other compensation to any Person with respect to any
Intellectual Property. All Intellectual Property owned, used or licensed by, or
(except for Borrower Royalty Receivables purchased from time to time in the
Ordinary Course of Business pursuant to Royalty Purchase Documents) otherwise
subject to any interests of, any Obligor or Subsidiary is shown on Schedule 5.

8.1.12      Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all approvals from all
governmental authorities necessary to conduct its business and to own, lease and
operate its Properties.

8.1.13      Compliance with Laws. Each Obligor and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law.



 -49- 

 

8.1.14      Burdensome Contracts. No Obligor or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Obligor or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 6 and the
agreement identified on Schedule 6 does not require any shareholder consent for
the execution and delivery of, or performance under, the Loan Documents. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.

8.1.15      Litigation. Except as shown on Schedule 7, there are no proceedings
or investigations pending or, to any Obligor’s knowledge, threatened against any
Obligor or Subsidiary or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Obligor or Subsidiary. Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $50,000). No Obligor or Subsidiary is in default with respect to any order,
injunction or judgment of any governmental authority.

8.1.16      No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money. There is no basis
upon which any party (other than an Obligor or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.

8.1.17      ERISA. Except as disclosed on Schedule 8, no Obligor nor any of its
Subsidiaries has any Plan on the date hereof. Each Obligor and each of its
Subsidiaries is in full compliance with the requirements of ERISA and the
regulations promulgated thereunder with respect to each Plan. No fact or
situation that is reasonably likely to result in a Material Adverse Effect
exists in connection with any Plan. No Obligor nor any of its Subsidiaries has
any withdrawal liability in connection with a Multiemployer Plan.

8.1.18      Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Obligor or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

8.1.19      Labor Relations. Except as described on Schedule 9, no Obligor or
Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement. There are no material grievances,
disputes or controversies with any union or other organization of any Obligor’s
or Subsidiary’s employees, or, to any Obligor’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining. No
goods or services have been or will be produced by any Obligor or any Subsidiary
in violation of any applicable labor laws or regulations or any collective
bargaining agreement or other labor agreements or in violation of any minimum
wage, wage-and-hour or other similar laws or regulations.



 -50- 

 

8.1.20      Payable Practices. No Obligor or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

8.1.21      Not a Regulated Entity. No Obligor or any Subsidiary (a) is subject
to registration under or other regulation under the Investment Company Act of
1940, or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

8.1.22      Margin Stock. No Obligor or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds will be
used by Obligors to purchase or carry, or to reduce or refinance any Debt
incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.

8.1.23      Deposit and Other Accounts. Schedule 2 sets forth all Deposit
Accounts, Securities Accounts and Commodity Accounts maintained by Obligors and
their Subsidiaries, including all Dominion Accounts and all Joint Royalty
Accounts.

8.1.24      Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

(a)                No Obligor, nor any Subsidiary or Affiliate thereof, is in
violation of any Anti-Terrorism Law; engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law; or is a Sanctioned Person. No Obligor, nor any Subsidiary or Affiliate
thereof conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of any Sanctioned Person or
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224.

(b)               Obligors have implemented and maintain in effect policies and
procedures designed to ensure compliance by Obligors, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Obligors, their respective
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of Borrowers, their agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions. None of (i) Obligors, any of their respective
Subsidiaries or any of their respective directors, officers or employees, or
(ii) to the knowledge of Borrowers, any agent of Obligors or any of their
respective Subsidiaries that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
No borrowing, use of proceeds or other transactions contemplated herein will
violate Anti-Corruption Laws or applicable Sanctions.

8.1.25      Additional Collateral Matters.

(a)                As of the Closing Date: (i) no amount payable under or in
connection with any of the Collateral is evidenced by any Instrument or tangible
Chattel Paper unless the applicable Instrument or Chattel Paper is being held in
trust by Borrowers for the benefit of Agent or has been delivered to Agent; (ii)
(1) no Obligor holds, owns, or has any interest in any certificated securities
or uncertificated securities other than those constituting Collateral with
respect to which Agent has a perfected security interest in such Collateral, and
(2) it has entered into a duly authorized, executed and delivered control
agreement in form and substance satisfactory to Agent with respect to each
Deposit Account, Securities Account and Commodity Account listed in Schedule 2
with respect to which Agent has a perfected security interest in such accounts
by “control” (as contemplated by Section 9-104 of the UCC); (iii) no amount
payable under or in connection with any of the Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction); and (iv) no amount payable under or in
connection with any of the Collateral is evidenced by any Letter-of-Credit
Rights.



 -51- 

 

(b)               This Agreement and the other Security Documents create in
favor of Agent, for the benefit of the Secured Parties referred to therein, a
legal, valid, continuing and enforceable security interest and Lien in the
Collateral, the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in appropriate filing offices. Upon such filings and/or the obtaining of
“control” (as contemplated by Section 9-104 of the UCC), Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected
under the UCC (in effect on the date this representation is made) by filing,
recording or registering a financing statement or analogous document (including
the proceeds of such Collateral subject to the limitations relating to such
proceeds in the UCC) or by obtaining control. The Pledged Collateral (as defined
in the Pledge Agreement) has been delivered to Agent (together with stock powers
or other appropriate instruments of transfer executed in blank form).

(c)                If applicable, when a trademark security agreement or patent
security agreement (or a short form thereof) is filed in the United States
Patent and Trademark Office and when financing statements, releases and other
filings in appropriate form are filed in the applicable filing offices, Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Obligor in trademarks, patents and related assets
constituting trademark and patent Collateral (as set forth in the applicable
trademark security agreement or patent security agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office, as applicable. If applicable, when a copyright security
agreement or patent security agreement is filed in the United States Copyright
Office and when financing statements, releases and other filings in appropriate
form are filed in the applicable filing offices, Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the applicable Obligor in copyrights and assets constituting copyright
Collateral (as set forth in the applicable trademark security agreement or
patent security agreement) in which a security interest may be perfected by
filing, recording or registering a security agreement, financing statement or
analogous document in the United States Copyright Office, as applicable.

(d)               Neither the businesses nor the properties of any Obligor or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance).

(e)               No Obligor (and, to the extent applicable, its property) (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any liability under any Environmental Law, (iii) has
received notice of any claim or investigation with respect to any material
liability or non-compliance under any Environmental Law or (iv) knows of any
basis for any liability under any Environmental Law, except, in each case, as
could not, individually or in the aggregate, reasonably be expected to result in
any material liability under Environmental Laws or have a Material Adverse
Effect. No Obligor is undertaking, and no Obligor has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of hazardous materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental authority or the requirements of any Environmental Law; and all
hazardous materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Obligor have been disposed of in a manner not reasonably expected to result
in material liability to any Obligor.

(f)                 Each Borrower Advance has been originated and made by a
Borrower.



 -52- 

 

8.2               Complete Disclosure. No Loan Document, nor any other
agreement, document, certificate, or statement, delivered by or on behalf of an
Obligor or a Subsidiary to Agent or any Lender contains any untrue statement of
a material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not misleading. There is no fact or circumstance
that any Obligor has failed to disclose to Agent in writing that could
reasonably be expected to have a Material Adverse Effect.

8.3               Updated Representations and Warranties. Each representation
and warranty contained in this Agreement and the other Loan Documents shall be
deemed to be reaffirmed by each Obligor on each day that Borrowers deliver or
are required to deliver a Borrowing Base Certificate hereunder and on each day a
Loan is made hereunder, except for changes in the nature of an Obligor’s or, if
applicable, any Subsidiary’s business or operations that may occur after the
date hereof in the Ordinary Course of Business so long as Agent has provided its
prior written consent (in its sole discretion) to such changes or such changes
are not violative of any provision of this Agreement.

SECTION 9.             COVENANTS AND CONTINUING AGREEMENTS

9.1               Affirmative Covenants. As long as any Commitments or
Obligations are outstanding, each Obligor shall, and shall cause each other
Obligor and each Subsidiary to, do the following:

9.1.1          Collateral Reporting and Records..

(a)                Borrowing Base. Borrowers shall deliver to Agent, by the 30th
day of each month, a Borrowing Base Certificate prepared as of the close of
business of the previous month, and at such other times as Agent may request;
provided that, while all calculations of Availability in any Borrowing Base
Certificate shall originally be made by Borrowers and certified by a Senior
Officer, Agent may from time to time review and adjust any such calculation (i)
to reflect its reasonable estimate of declines in value of any Collateral, due
to collections received in the Dominion Accounts or otherwise; (ii) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (iii) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve; Borrowers, Agent and Lenders agree that the Borrowing Base Certificate
and other information required to be delivered to Agent pursuant to this Section
9.1.1 may be delivered electronically utilizing Agent’s “Stucky Netlink” system
or any other electronic transmission system approved by Agent, and any such
information delivered electronically shall be deemed to be delivered with the
following certification: “As of the date of this Certificate, no Event of
Default exists or has occurred and is continuing. Obligors acknowledge that the
Loans made by Agent and Lenders to, or for the benefit of, Borrowers are based
upon Agent’s and Lenders’ reliance on the information contained herein and all
representations and warranties with respect to Collateral in the Loan Agreement
are applicable to the Collateral included in this Certificate. The reliance by
Agent and Lenders on this Certificate should not be deemed to limit the right of
Agent to establish or revise criteria of eligibility or Availability Reserves or
otherwise limit, impair, or affect in any manner the rights of Agent and Lenders
under the Loan Agreement. In the event of any conflict between the determination
of Agent of the amount of the Loans to Borrowers in accordance with the terms of
the Loan Agreement and the determination by Borrowers of such amounts, the
determination of Agent shall govern. All capitalized terms used in this
Certificate shall have the meaning assigned to them in the Loan Agreement.”



 -53- 

 

(b)               Administration of Borrower Advances. Agent may rely, in
determining which Borrower Advances are Eligible Borrower Advances, on all
statements and representations made by any Borrower with respect to any Borrower
Advance. Each Borrower shall keep accurate and complete records of its Borrower
Advances, including all fundings and payments thereof, and shall submit to Agent
portfolio reviews and other reports in form satisfactory to Agent, on such
periodic basis as Agent may request. At any time that an Event of Default
exists, Agent shall have the right, at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Borrower Advances by mail, telephone, telegraph or
otherwise. Borrowers shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process. In addition, Borrowers
shall cause Agent to be given full access (including, at Agent’s election, by
creating one or more separate accounts in the name of Agent or by providing
Agent with active user names, passwords and other information required to obtain
such access) to all electronic, computer or online databases and/or reports
prepared or maintained by Borrowers describing Borrower Advances, Borrower
Royalty Receivables and Customer Collateral.

9.1.2          Inspections; Appraisals

(a)                Permit Agent from time to time, subject (except when a
Default or Event of Default exists) to reasonable notice and normal business
hours, to visit and inspect the Properties of any Obligor or Subsidiary,
inspect, audit and make extracts from any Obligor’s or Subsidiary’s books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Obligor’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Agent may use all of each
Obligor’s and Subsidiary’s electronic and non-electronic books, files, accounts,
and all other records, computer equipment and software at any time, without (a)
any compensation to any Obligor, (b) being deemed to have foreclosed on the
same, or (c) being deemed to have exercised any other remedy under any Loan
Document, for the purposes of monitoring Borrowers’ servicing of the Collateral
and to facilitate realization upon the Collateral. Neither Agent nor any Lender
shall have any duty to any Person to make any inspection, nor to share any
results of any inspection, appraisal or report with any Person. Obligors
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Obligors shall not be entitled to rely upon
them.

(b)               Reimburse Agent for all charges, costs and expenses of Agent
in connection with (i) examinations of any Obligor’s books and records or any
other financial or Collateral matters as Agent deems appropriate for each day
that an employee or agent of Agent shall be engaged in an examination or review
of any of the Obligors’ properties), plus reasonable expenses; provided,
however, that Borrowers shall not be required to reimburse Lender for the costs
and expenses of more than two (2) field examinations in any 12-month period,
unless an Event of Default exists, (ii) appraisals of Collateral deemed
appropriate by Agent; (iii) the establishment of electronic collateral reporting
systems performed by employees or agents of Agent; and (iv) the actual charges
paid or incurred by Agent if it elects to employ the services of one or more
third parties to perform financial audits of Obligors, establish electronic
collateral reporting of Obligors, appraise the Collateral or to assess Obligors’
business valuation. Borrowers agree to pay Agent’s then standard charges for
examination activities, including the standard charges of Agent’s internal
examination and appraisal groups ($1,000 per person per day as of the Closing
Date), as well as the charges of any third party used for such purpose.



 -54- 

 

9.1.3          Financial and Other Information. Keep adequate records and books
of account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a)                as soon as available, and in any event within 90 days after
the close of each Fiscal Year, balance sheets as of the end of such Fiscal Year
and the related statements of income, cash flow and shareholders’ equity for
such Fiscal Year, on consolidated and consolidating bases for Obligors and
Subsidiaries, together with all supporting schedules and footnotes, which
consolidated statements shall be audited and certified (without qualification)
by a firm of independent certified public accountants of recognized standing
selected by Borrowers and acceptable to Agent (it being hereby acknowledged by
Agent that BPM LLP are acceptable to Agent), and shall set forth in comparative
form corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent;

(b)               as soon as available, and in any event within 45 days after
the end of each Fiscal Quarter (but within 60 days after the last Fiscal Quarter
in a Fiscal Year), unaudited balance sheets as of the end of such Fiscal Quarter
and the related statements of income and cash flow for such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Obligors and Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by the
chief financial officer of Holdings as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month and period, subject to normal year-end adjustments and the absence of
footnotes;

(c)                as soon as available, and in any event within 30 days after
the end of each month (but within 45 days after the last month in a Fiscal
Quarter (other than the last Fiscal Quarter of a Fiscal Year) and 60 days after
the last month in a Fiscal Year), unaudited balance sheets as of the end of such
month and the related statements of income and cash flow for such month and for
the portion of the Fiscal Year then elapsed, on consolidated and consolidating
bases for Obligors and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Holdings as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year-end adjustments and the absence of footnotes;

(d)               concurrently with delivery of financial statements under
clauses (a) and (b) above, or more frequently if requested by Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
chief financial officer of Holdings;

(e)               concurrently with delivery of financial statements under
clause (a) above, copies of all management letters and other material reports
submitted to Obligors by their accountants in connection with such financial
statements, and promptly upon receipt thereof, copies of each report to Obligors
(or any of them) concerning accounting practices and systems and any final
comment letter submitted by such accountants to management in connection with an
annual audit;

(f)                 not later than 30 days after the end of each Fiscal Year,
projections of Obligors’ consolidated and consolidating balance sheets, results
of operations, cash flow and Availability for the next Fiscal Year on a Fiscal
Quarter by Fiscal Quarter basis;



 -55- 

 

(g)                at Agent’s request, a listing of each Obligor’s trade
payables, specifying the trade creditor (if applicable) and balance due, and a
detailed trade payable aging, all in form satisfactory to Agent;

(h)               promptly after the sending or filing thereof, copies of any
proxy statements, financial statements or reports that any Obligor has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that any Obligor
files with the Securities and Exchange Commission or any other governmental
authority, or any securities exchange; and copies of any press releases or other
statements made available by an Obligor to the public concerning material
changes to or developments in the business of such Obligor;

(i)                  promptly after the sending or filing thereof, copies of any
annual report to be filed in connection with each Plan or any employee benefit
plan or similar employee benefit arrangement maintained or contributed to by any
Obligor or Subsidiary that is not subject to the laws of the United States or is
mandated by a government other than the United States for employees of any
Obligor or Subsidiary;

(j)                 as soon as available, and in any event within 30 days after
the initial funding of any Borrower Advance (or, in the case of a Borrower
Royalty Receivable Advance, the purchase of the related Borrower Royalty
Receivable), a copy of Borrowers’ internally prepared written underwriting
report with respect to such Borrower Advance along with such related information
as Agent may request in its reasonable discretion with respect to the
underwriting rationale for such Borrower Advance;

(k)                as soon as available, and in any event within thirty (30)
days after receipt by Borrowers, copies of all reports prepared for Borrowers by
a firm of independent certified public accountants of recognized standing
selected by Borrowers and acceptable to Agent (it being hereby acknowledged by
Agent that BPM LLP are acceptable to Agent), evaluating the performance of all
Borrower Advances outstanding during the prior Fiscal Quarter; and

(l)                  such other reports and information (financial or otherwise)
as Agent may request from time to time in its reasonable credit judgment in
connection with any Collateral or any Borrower’s Subsidiary’s or other Obligor’s
financial condition or business.

9.1.4          Notices. Notify Agent and Lenders in writing, promptly after an
Obligor’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default (together with what action, if any, Obligors are taking to correct
the same); (e) any litigation involving an amount at issue in excess of $100,000
or changes in existing litigation or any judgment against it or its Subsidiaries
or their respective assets with an amount at issue or assets involved exceeding
$100,000; (f) the assertion of any Intellectual Property claim, if an adverse
resolution could have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law by an Obligor or Subsidiary or with respect to
the Collateral; (i) the occurrence of any event or occurrence which could
possibly, as a result of the passage of time or otherwise, result in any of the
events described in Section 10.1(k); (j) the discharge of or any withdrawal or
resignation by Obligors’ independent accountants; (k) any proposed opening of a
new office or place of business, at least 30 days prior to such opening; (l) any
failure of any Obligor to pay rent at any of its business locations; (m) the
filing of any Lien against any Obligor or Subsidiary (other than the Lien of
Agent or another Permitted Lien) or against any Eligible Customer (other than
the Lien of a Borrower or a lien permitted under the applicable Transaction
Documents), notice from any taxing authorities as to claimed deficiencies or any
tax Lien or any notice relating to alleged ERISA violations, the occurrence of
any Reportable Event or the occurrence of any Termination Event; (n) any damage
or loss to property in excess of $100,000; (o) any rejection, return, offset,
dispute, loss or other circumstance in an amount equal to or greater than
$100,000 or otherwise having a Material Adverse Effect on any Collateral; and
(p) any acceleration of the maturity of any Debt owed by any Obligor or the
occurrence or existence of any event or circumstance which gives the holder of
such Debt the right to accelerate.



 -56- 

 

9.1.5          Landlord Agreements. Upon request, provide Agent with copies of
all existing agreements, and promptly after execution thereof provide Agent with
copies of all future agreements, between an Obligor and any landlord or other
Person that owns any premises at which any Collateral may be kept or that
otherwise may possess or handle any Collateral. In connection with any such
agreements with landlords described in this Section 9.1.5 (including, for
purposes of clarity, any existing agreements), Obligors shall use commercially
reasonable efforts to obtain Lien Waivers with respect to any corporate
headquarters of the Obligors and each other physical location of any tangible
Collateral.

9.1.6          Compliance with Laws; Taxes. Comply with all Applicable Laws,
including laws regarding collection and payment of Taxes, and pay and discharge
all Taxes prior to the date on which they become delinquent or penalties attach
(unless such Taxes are being Properly Contested) and maintain all approvals from
all governmental authorities necessary to the ownership of its Properties or
conduct of its business, and, without limiting the generality of the foregoing,
act promptly and diligently to make appropriate remedial actions with respect to
any Environmental Laws and other Applicable Laws, whether or not directed to do
so by any governmental authority. If a Borrower Royalty Receivable or an Account
that constitutes Customer Collateral includes a charge for any Taxes, Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of the applicable Borrower and the applicable Customer
and to charge Borrowers therefor; provided, however, that neither Agent nor
Lenders shall be liable for any Taxes that may be due from any Borrower or any
Customer or with respect to any Collateral (including any Borrower Royalty
Receivables) or Customer Collateral.

9.1.7          Insurance. Maintain general liability, umbrella liability
insurance and property coverage with respect to the Collateral with insurers
reasonably satisfactory to Agent. Unless Agent shall agree otherwise, each
policy shall include satisfactory endorsements (i) showing Agent as lender’s
loss payee or additional insured, as applicable; (ii) requiring 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If any Obligor fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor.

9.1.8          Licenses and Other Rights. Keep each material license affecting
any Collateral or any other material Property of Obligors and Subsidiaries in
full force and effect; promptly notify Agent of any proposed modification to any
such license, or entry into any new license granted to an Obligor (other than
shrinkwrap software licenses), in each case at least 30 days prior to its
effective date; pay all Royalties under material licenses granted to an Obligor
when due; notify Agent of any default or breach asserted by any Person to have
occurred under any such license; preserve and maintain its legal existence,
authorities to transact business, rights and franchises, trade names, patents,
trademarks, and permit necessary to the proper conduct of its business; and,
except as could not reasonably be expected to have a Material Adverse Effect,
remain in good standing and qualified to transact business as a foreign entity
in any state or other jurisdiction in which it is required to be qualified to
transact business as a foreign entity.



 -57- 

 

9.1.9          Other Affirmative Covenants. (a) At any time that an Event of
Default exists, permit Agent, and Agent shall have the right at any time, in the
name of Agent, any designee of Agent or any Obligor, to verify the validity,
amount or any other matter relating to any Borrower Advances, Collateral
(including any Borrower Royalty Receivables) or Customer Collateral by mail,
telephone or otherwise; (b) cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process; (c) maintain,
preserve and protect all Collateral and the remainder of property used or useful
in the conduct of its business, keep the same in good repair, working order, and
condition (normal wear and tear excepted), including ensuring that Equipment is
mechanically and structurally sound, and capable of performing the functions for
which it was designed, in accordance with manufacturer specifications and in
good operating condition and repair, with all necessary replacements and repairs
having been made so that the value and operating efficiency of the Equipment is
preserved at all times, and make, or cause to be made, all material needed and
proper repairs, renewals, replacements, betterments, and improvements thereto so
that the business carried on in connection therewith may be conducted properly
and in accordance with standards generally accepted in businesses of a similar
type and size; (d) use, store and maintain all Inventory with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located; (e) keep at all times, all tangible items of Collateral,
other than Inventory in transit, at the business locations set forth in Schedule
3, except that, subject to Section 9.2.11, Obligors may (i) make sales or other
dispositions of Collateral in accordance with Section 9.2.5; and (ii) move
Collateral to another location in the United States, upon 30 Business Days prior
written notice to Agent; (f) bear and pay all expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors (and Borrowers and the other
Obligors agree Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrowers’ and the other Obligors’ sole risk); (g) if any
amount payable under or in connection with any of the Collateral shall be
evidenced by any Instrument or tangible Chattel Paper, forthwith upon the
request of Agent endorse, assign and deliver the same to Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as Agent may
reasonably request from time to time; and (h) at all times defend its title to
Collateral and Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.

9.1.10      [Reserved] 

9.1.11      [Reserved] 

9.1.12      Credit and Collection Policy. With respect to all Borrower Advances
(other than Borrower Advances made under Section 9.2.4(b) and not included in
the Borrowing Base), adhere to the Credit and Collection Policy without waiver
of any of the underwriting, documentation or collection policies contained
therein (except to the extent Agent has consented in writing to such a waiver
after receipt and approval of such documentation and information as Agent may
reasonably request (including copies of any credit committee approvals related
to the proposed waiver)); and not amend or otherwise modify the Credit and
Collection Policy in any respect without Agent’s prior written consent.



 -58- 

 

9.1.13      Maintenance of Senior Security Interest. For so long as any Debt is
owing by a Customer to any Borrower, take all steps necessary or reasonably
requested by Agent to maintain a first (or, in with respect to an Eligible
Borrower Second Lien Advance, second) priority perfected security interest in
and Lien upon all Customer Collateral in connection with an Eligible Borrower
Advance (subject only to Liens expressly permitted by the applicable Transaction
Documents (provided that such Transaction Documents are in the forms attached to
the Certificate Regarding Forms of Transaction Documents or in such other forms
as are acceptable to Agent), Liens that are approved by Agent in writing from
time to time on a case-by-case basis and, in the case of an Eligible Borrower
First Lien Advance, Permitted Intercreditor Arrangements) except in connection
with the settlement or liquidation of an Ineligible Borrower Advance in the
Ordinary Course of Business of such Borrower and not in violation of Section
9.2.13(b).

9.1.14      Transaction Documents. Not enter into any Transaction Documents with
any Customer unless such Transaction Documents are substantially in the form of
the applicable Transaction Documents attached to the Certificate Regarding Forms
of Transaction Documents or in such other forms as are acceptable to Agent.

9.1.15      Post-Closing Obligations.

(a)                On or before the date five (5) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent), Borrowers
shall deliver to Agent an account control agreement with respect to the
securities accounts of Borrowers maintained at Wells Fargo Clearing Services,
LLC.

(b)               On or before the date fifteen(15) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent), Borrowers
shall deliver to Agent a deposit account control agreement with respect to each
Dominion Account maintained at State Bank.

(c)                On or before the date fifteen(15) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent), Borrowers
shall instruct all Collections Paying Parties who previously remitted
Collections to a Deposit Account maintained by Borrowers at Wells Fargo Bank,
National Association, to make all payments to a Dominion Account maintained at
State Bank; provided that (i) any Collections paid to such Deposit Account at
Wells Fargo Bank, National Association shall be transferred on a daily basis to
a Dominion Account maintained at State Bank, and (ii) if Collections Paying
Parties continue to remit Collections to a Deposit Account maintained by
Borrowers at Wells Fargo Bank, National Association, after such date
notwithstanding Borrowers’ instructions, then on or before the date sixty (60)
days following the Closing Date (or such later date as shall be agreed to in
writing by Agent), Borrowers shall either (A) cause all Collections Paying
Parties who previously remitted Collections to a Deposit Account maintained by
Borrowers at Wells Fargo Bank, National Association to make all payments to a
Dominion Account maintained at State Bank or (B) cause such Deposit Account to
be closed.

(d)               On or before the date fifteen (15) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent), Borrowers
shall close all Deposit Accounts maintained by Borrowers at Pacific Western Bank
and shall cause all Collections Paying Parties who previously remitted
Collections to a Deposit Account maintained by Borrowers at Pacific Western Bank
to make all payments to a Dominion Account maintained at State Bank; provided
that any Collections paid to such Deposit Account at Wells Fargo Bank, National
Association prior to such Deposit Account being closed, shall be transferred on
a daily basis to a Dominion Account maintained at State Bank.



 -59- 

 

(e)               On or before the date thirty (30) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent), Borrowers
shall deliver to Agent an additional insured endorsement with respect to
Borrowers liability insurance.

(f)                 On or before the date thirty (30) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent), Borrowers
have used commercially reasonable efforts to cause the UCC-1 financing statement
number 201400327886 filed by SPUA6 Signature Place, LP in Dallas County, Texas
to be amended in a manner acceptable to Agent in its Permitted Discretion.

(g)                On or before the date sixty (60) days following the Closing
Date (or such later date as shall be agreed to in writing by Agent) or, in the
case of a Royalty Purchase Agreement entered into after the Closing Date, on or
before the date three (3) days following the date such Royalty Purchase
Agreement is entered into, Borrowers shall deliver to Agent copies of notices in
form and substance satisfactory to Agent pursuant to which (i) Borrowers and
Royalty Sellers direct all related licensees to make payments owing to Borrowers
directly to the Dominion Account (except as provided in Sections 5.4(a)(i) and
(ii)), and (ii) Borrowers give notice to each Royalty Seller and related
licensee of the collateral assignment to Agent of rights under the Royalty
Purchase Agreement to which the applicable Royalty Seller is a party, including,
without limitation, the underlying Royalty Payments; provided, that the failure
to timely comply with such covenant with respect to any Royalty Purchase
Agreement shall result in a Default under this Agreement and, unless and until
such consents and notices are given with respect to such Royalty Purchase
Agreement, no Borrower Royalty Receivable Advance made in connection with such
Royalty Purchase Agreement shall be included in the Borrowing Base. In addition,
on or before the date sixty (60) days following the Closing Date (or such later
date as shall be agreed to in writing by Agent) or, in the case of a Royalty
Purchase Agreement entered into after the Closing Date, on or before the date
three (3) days following the date such Royalty Purchase Agreement is entered
into, Borrowers shall use commercially reasonable efforts to obtain all consents
needed for the collateral assignment to Agent of rights under the Royalty
Purchase Agreements, including without limitation, the underlying Royalty
Payments; provided, that the failure to timely comply with such covenant with
respect to any Royalty Purchase Agreement shall result in a Default under this
Agreement and, unless and until such consents and notices are given with respect
to such Royalty Purchase Agreement, no Borrower Royalty Receivable Advance made
in connection with such Royalty Purchase Agreement shall be included in the
Borrowing Base; provider further, that Borrowers shall notify Agent in writing
of any consent that is required and is not obtained as required hereunder.

9.2               Negative Covenants. As long as any Commitments or Obligations
are outstanding, each Obligor shall not, and shall cause each other Obligor and
each Subsidiary not to do any of the following:

9.2.1          Permitted Debt. Create, incur, guarantee or suffer to exist any
Debt, except:

(a)                the Obligations;

(b)               obligations of a Borrower to extend credit to Customers under
the Transaction Documents or to purchase Borrower Royalty Receivables pursuant
to Royalty Purchase Documents, in each case, pursuant to the terms, and subject
to the conditions, thereof;

(c)                the Permitted Purchase Money Debt; and

(d)               other unsecured Debt incurred in the Ordinary Course of
Business not to exceed $200,000 in the aggregate outstanding at any time.



 -60- 

 

9.2.2          Permitted Liens. Create or suffer to exist any Lien upon any of
its Property, except the following (collectively, “Permitted Liens”):

(a)                Liens in favor of Agent;

(b)               Purchase Money Liens securing Permitted Purchase Money Debt;

(c)                Liens for Taxes (excluding any Lien imposed pursuant to any
of the provisions of ERISA) not yet due or being Properly Contested; and

(d)               statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary.

9.2.3          Distributions. Declare or make any Distributions, except Upstream
Payments; or create or suffer to exist any encumbrance or restriction on the
ability of a Subsidiary to make any Upstream Payment.

9.2.4          Restricted Investments. Make any investment in or to any Person,
other than (a) making Borrower Advances and purchasing Borrower Royalty
Receivables pursuant to Transaction Documents in the Ordinary Course of Business
and consistent with the Credit and Collection Policy and Investment Policy; (b)
other investments contemplated by the Investment Policy so long as, at the time
each such investment is made and after giving pro forma effect thereto, (i) no
Default or Event of Default exists, (ii) Borrowers are in compliance with the
financial covenants set forth in Section 9.3 as set forth in a certificate to be
delivered by a Senior Officer of Borrower Agent at least five (5) Business Days
prior to the making of such investment, and (iii) Availability is at least
$2,000,000; (c) investments in Subsidiaries existing on the Closing Date and SWK
HP Holdings LP’s investment in Holmdel Pharmaceuticals LP existing on the
Closing Date; (d) investments by Holdings in SWK after the Closing Date; (e)
investments by Borrowers in other Subsidiaries to the extent approved by Agent
and Required Lenders in writing from time to time; and (f) to the extent subject
to Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to Agent, and no other Liens, marketable direct obligations issued
or unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government having maturities of not
more than 12 months from the date of acquisition, and domestic certificates of
deposit and time deposit having maturities of not more than 12 months from the
date of acquisition.

9.2.5          Disposition of Assets. Make (a) any disposition of any Borrower
Advances, except, so long as no Event of Default exists, dispositions of
defaulted Borrower Advances in the Ordinary Course of Business so long as (i)
prior and immediately after giving effect to such disposition, an Overadvance
does not exist and (ii) all net proceeds of such disposition are deposited into
a Dominion Account maintained at State Bank; or (b) any disposition of any other
assets (including a sale, lease, license, consignment or other transfer or
disposition of assets (real or personal, tangible or intangible) or a
disposition of property in connection with a sale-leaseback transaction or
synthetic lease, and including any sale or disposition of Equity Interests by
any Subsidiary), except dispositions of Equipment so long as all net proceeds of
such disposition are deposited into a Dominion Account maintained at State Bank.



 -61- 

 

9.2.6          Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition and whether consisting of principal, interest, fees or
any other amounts, however categorized) with respect to any Borrowed Money
(other than the Obligations) prior to its due date under the agreements
evidencing such Debt as in effect on the Closing Date (or as amended thereafter
with the consent of Agent).

9.2.7          Fundamental Changes. Merge, combine, reorganize, or consolidate
with any Person, or liquidate, wind up its affairs or dissolve itself, in each
case whether in a single transaction or in a series of related transactions,
except for (a) a merger of SWK with and into Holdings with Holdings continuing
as the surviving entity and (b) mergers or consolidations of a wholly-owned
Subsidiary that is not an Obligor with another wholly-owned Subsidiary that is
not an Obligor; change its name or conduct business under any fictitious name;
change its tax, charter or other organizational identification number or federal
employer identification number (or equivalent); or change its form or state of
organization.

9.2.8          Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date; (b)
relating to secured Debt permitted hereunder, as long as the restrictions apply
only to collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts (other than Transaction Documents
entered into in connection with Eligible Borrower Advances).

9.2.9          Conduct of Business. Engage in any business other than its
business as conducted on the Closing Date and any activities incidental thereto
and, to the extent permitted by Section 9.2.4(b), other activities contemplated
by the Investment Policy; make any loans or other advances of money to any
Person, except Borrower Advances to Customers in the Ordinary Course of Business
of a Borrower pursuant to the terms, and subject to the conditions, set forth in
the applicable Transaction Documents; form or acquire any Subsidiary after the
Closing Date except in connection with an investment permitted under Section
9.2.4(b) and, unless and to the extent waived in writing by Agent in its
discretion on a case-by-case basis, only if such Subsidiary becomes a Guarantor
and pledges its assets to Agent and the Equity Interests of such Subsidiary are
pledged to Agent, in each case, pursuant to documentation in form and substance
satisfactory to Agent and with delivery of such certificates and opinions as
shall be required by Agent in connection therewith; permit any existing
Subsidiary to issue any additional Equity Interests except to its parent;
acquire any business, line of business, division, license rights or brand of
another Person, or all or substantially all of another Person’s assets; amend,
modify or otherwise change any of its Organic Documents as in effect on the
Closing Date, unless consented to in writing by Agent; file or consent to the
filing of any consolidated income tax return with any Person other than Obligors
and Subsidiaries; make any change in accounting methods or treatment or
reporting practices; change its Fiscal Year; enter into any Hedging Agreement,
except to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes; become, or permit any Subsidiary to become a party to a
Multiemployer Plan or any employee benefit plan or arrangement maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or mandated by a government other than the United States for
employees of any Obligor or Subsidiary.

9.2.10      Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered; (c) payment of customary directors’ fees and indemnities; (d)
transactions solely among Borrowers; (e) transactions with Affiliates that were
consummated prior to the Closing Date, as shown on Schedule 10; and (f)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms fully disclosed to Agent and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.



 -62- 

 

9.2.11      Other Collateral Negative Covenants. (a) Keep, store or otherwise
maintain any books and records at any location, unless (i) a Borrower is the
owner of such location, or (ii) a Borrower leases such location and the landlord
has executed in favor of Agent a Lien Waiver (or, if Agent agrees in its
discretion, Agent has established an Availability Reserve with respect to such
location); or (b) amend, restate, supplement, or otherwise modify any Material
Contract without Agent’s prior written consent.

9.2.12      [Reserved] 

9.2.13      Covenants Regarding Borrower Advances.

(a)                At any time that the aggregate Net Amount of Eligible
Borrower Advances is less than the greater of 300% of the Commitments and
$20,000,000:

(i)       Permit a default or event of default to exist under the applicable
Transaction Documents with respect to Customers accounting for thirty-five
percent (35%) or more of the Net Amount of all Borrower Advances;

(ii)       Permit more than thirty percent (30%) of Borrower Advances of any
Borrower to be on non-accrual at any time; or

(iii)       Permit more than fifteen percent (15%) of Borrower Advances to be
charged off during any period of four (4) Fiscal Quarters ending on the last day
of each Fiscal Quarter;

(b)               Convey, assign, transfer or sell a participation (as opposed
to rights as a co-lender in a syndicated transaction otherwise permitted
hereunder) in Borrower Advance or the Transaction Documents relating thereto.

9.3               Financial Covenants. As long as any Commitments or Obligations
are outstanding, Borrowers shall:

9.3.1          Fixed Charge Coverage Ratio. Maintain, as of the last day of each
Fiscal Quarter, a Fixed Charge Coverage Ratio of at least 1.25 to 1.0 for the
period of four (4) Fiscal Quarters then ending. “Fixed Charge Coverage Ratio”
means, for Borrowers, as of any date, the quotient obtained by dividing (a) the
difference between (i) Borrowers’ EBITDA for such the most recently four (4)
Fiscal Quarter period, minus (ii) the sum of (A) all of Borrowers’ unfinanced
Capital Expenditures made in such period, and (B) any Distributions paid by
Borrowers in such period, and (C) cash Taxes paid by Borrowers in such period
(without benefit of any refund), divided by (b) the sum of (i) the current
portion of scheduled principal amortization on Debt for Borrowed Money plus(ii)
cash interest payments paid by Borrowers in such period.

9.3.2          Tangible Net Worth. Maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending June 30, 2018, a Tangible Net
Worth of not less than $160,000,000. “Tangible Net Worth” means, on a
consolidated basis for Borrowers and their Subsidiaries, as of any date, the
total assets of Borrowers, calculated in accordance with GAAP, minus the total
Debt of Borrowers, calculated in accordance with GAAP, minus the amount of all
intangible items reflected therein, including all unamortized debt discount and
expense, unamortized research and development expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
and all similar items that should properly be treated as intangibles in
accordance with GAAP, minus all amounts due from Borrowers’ Affiliates, plus all
Subordinated Debt. As used herein, “Subordinated Debt” means all Debt incurred
by a Borrower or Subsidiary that is expressly subordinated and made junior to
the Full Payment of the Obligations and contains terms and conditions (including
terms relating to interest, fees, repayment and subordination) satisfactory to
Agent. Nothing in this Section 9.3.2 shall be deemed to permit any Person to
incur any Debt that is not otherwise permitted by the terms of Section 9.2.1.



 -63- 

 

SECTION 10.          EVENTS OF DEFAULT; REMEDIES ON DEFAULT

10.1            Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:

(a)                A Borrower or any other Obligor fails to pay any Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

(b)               Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect (or, if any such
representation, warranty or other written statement is qualified by
“materiality”, “Material Adverse Effect” or similar language, in any respect)
when given or deemed given;

(c)                A Borrower or any other Obligor breaches or fail to perform
any covenant contained in Section 5.5, 7.2, 7.4, 7.6, 8.1, 9.1.1, 9.1.2, 9.1.3,
9.1.4, 9.1.6, 9.1.7, 9.2 or 9.3;

(d)               An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
15 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured at all or within such period or is a
willful breach by an Obligor;

(e)               A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);

(f)                 Any breach or default of an Obligor or Subsidiary occurs
under any Hedging Agreement, or any document, instrument or agreement to which
it is a party or by which it or any of its Properties is bound, relating to any
Debt (other than the Obligations) in excess of $100,000, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach (including, without limitation, pursuant to a required mandatory
prepayment or “put” of such Debt to any person);

(g)                Any judgment or order for the payment of money is entered
against an Obligor or its assets in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors,
$250,000 (net of any insurance coverage therefor acknowledged in writing by the
insurer) and, in any case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, is not in effect;



 -64- 

 

(h)               (i) a loss, theft, damage or destruction occurs with respect
to any Collateral if the amount not covered by insurance exceeds $250,000 or if
a material portion of the Collateral is effected, or (ii) there shall occur any
levy upon, or attachment, garnishment, or other seizure of, any portion of the
Collateral or other assets of any Obligor or Subsidiary in excess of $250,000;

(i)                  An Obligor is enjoined, restrained or in any way prevented
by any governmental authority from conducting any material part of its business;
an Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; an
Obligor shall take any action, or shall make a determination, whether or not
formally approved by an Obligor’s board of directors or similar governing body,
as applicable, to suspend the operation of its business in the ordinary course,
liquidate all or a material portion of its assets or store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; there occurs any uninsured loss to any material Collateral or
Property of an Obligor; an Obligor agrees to or commences any liquidation,
dissolution or winding up of its affairs; or an Obligor is not Solvent;

(j)                 An Insolvency Proceeding is commenced by an Obligor; an
Obligor makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee, receiver or similar official is appointed to
take possession of any substantial Property of or to operate any of the business
of an Obligor; or an Insolvency Proceeding is commenced against an Obligor and
the Obligor consents to institution of the proceeding, the petition commencing
the proceeding is not timely contested by the Obligor, as applicable, the
petition is not dismissed within 60 days after filing, or an order for relief is
entered in the proceeding;

(k)                A reportable event (consisting of any of the events set forth
in Section 4043(b) of ERISA) shall occur which Agent, in its reasonable
discretion, shall determine constitutes grounds for the termination by the
Pension Benefit Guaranty Corporation of any Plan or the appointment by the
appropriate United States district court of a trustee for any Plan, or if any
Plan shall be terminated or any such trustee shall be requested or appointed, or
if a Borrower or any other Obligor is in “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan resulting
from Borrower’s, or such other Obligor’s complete or partial withdrawal from
such Multiemployer Plan, or any similar event as any of the foregoing occurs in
respect of any employee benefit plan or arrangement maintained or contributed to
by any Obligor or Subsidiary that is not subject to the laws of the United
States or is mandated by a government other than the United States for employees
of any Obligor or Subsidiary.

(l)                  An Obligor or any of its Senior Officers is criminally
indicted or convicted for (i) a felony committed in the conduct of the Obligor’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral;

(m)             A Change of Control occurs; or Winston Black ceases to be the
Chief Executive Officer of Holdings for any reason (unless replaced by an
individual satisfactory to Agent within ninety (90) days after the date on which
he ceases to hold such position); or any event occurs or condition exists that
has a Material Adverse Effect;

(n)               A Borrower ceases to perform or be able to perform its
obligations under the Transaction Documents;



 -65- 

 

(o)               Any Person other than a Borrower acts at any time as the
servicer of Borrower Advances made or acquired by any Borrower or as the
custodian for certain Collateral and Transaction Documents pursuant to which any
Borrower makes or has acquired Borrower Advances unless Agent has approved of
the replacement servicer or custodian, as applicable, and Borrowers have
delivered to Agent all documents or agreements with such replacement servicer or
custodian as Agent may request, duly executed by all Persons party thereto; or

(p)               Unless waived by Agent in writing on a case-by-case basis, any
Obligor or any Subsidiary thereof fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Contract or fails to observe or perform any other
agreement or condition relating to any such Material Contract or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause the
termination of such Material Contract or to permit the counterparty to such
Material Contract to terminate such Material Contract.

10.2            Remedies upon Default. If an Event of Default described in
Section 10.1(j) occurs, then to the extent permitted by Applicable Law, all
Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind. In addition, or if any Event of Default
exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:

(a)                declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrowers to the fullest extent permitted by
law;

(b)               terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;

(c)                require Obligors to Cash Collateralize Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied);

(d)               replace any Borrower with another Person acceptable to Agent
to act as servicer for the Borrower Advances of such Borrower, which replacement
Person, in Agent’s discretion, could be Agent;

(e)               enforce any right, remedy, power or privilege available to
Borrowers under any Transaction Document; and



 -66- 

 

(f)                 exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Obligors to assemble
Collateral or Customer Collateral, at Borrowers’ expense, and make it available
to Agent at a place designated by Agent; (iii) enter any premises where
Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by an Obligor, Obligors agree not to charge for
such storage); (iv) demand, sue for, collect or receive any money or property at
any time payable or receivable in respect of the Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Collateral to make any payment required by
the terms of such agreement, instrument or other obligation directly to Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Obligor, prior to receipt by any such Obligor of such instruction, such Obligor
shall segregate all amounts received pursuant thereto in trust for the benefit
of Agent and shall promptly pay such amounts to Agent; (v) sell, assign, grant a
license to use or otherwise liquidate, or direct any Obligor to sell, assign,
grant a license to use or otherwise liquidate, any and all investments made in
whole or in part with the Collateral or any part thereof, and take possession of
the proceeds of any such sale, assignment, license or liquidation; (vi) withdraw
all moneys, instruments, securities and other property in any bank, financial
securities, deposit or other account of any Obligor constituting Collateral for
application to the Obligations as provided herein; (vii) exercise any and all
rights as beneficial and legal owner of the Collateral, including perfecting
assignment of and exercising any and all voting, consensual and other rights and
powers with respect to any Collateral; (viii) exercise all the rights and
remedies of a secured party under the UCC; and (ix) sell or otherwise dispose of
any Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as Agent,
in its discretion, deems advisable. Each Obligor agrees that 10 days’ notice
(unless the Collateral is perishable or threatens to decline speedily in value,
or is of a type customarily sold on a recognized market (in which event, such
advance notice as may be practicable under the circumstances)) of any proposed
sale or other disposition of Collateral by Agent shall be reasonable. Agent
shall have the right to conduct such sales on any Obligor’s premises, without
charge, and such sales may be adjourned from time to time in accordance with
Applicable Law. Agent shall have the right to sell, lease or otherwise dispose
of any Collateral for cash, credit or any combination thereof, and Agent may
purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations. Each purchaser, assignee, licensee
or recipient at any such sale shall acquire the property sold, assigned or
licensed absolutely free from any claim or right on the part of any Obligor, and
each Obligor hereby waives, to the fullest extent permitted by Applicable Law,
all rights of redemption, stay and/or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. To the fullest extent permitted
by Applicable Law, each Obligor hereby waives any claims against Agent arising
by reason of the fact that the price at which any Collateral may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.

10.3            License. Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Obligor, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Obligor’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.

10.4            Setoff. At any time during an Event of Default, Agent, Lenders,
and any of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Agent, such Lender
or such Affiliate to or for the credit or the account of an Obligor against any
Obligations, regardless of the adequacy of any other Collateral and regardless
of whether or not Agent, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.



 -67- 

 

10.5            Remedies Cumulative; No Waiver.

10.5.1      Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

10.5.2      Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by any
Obligor with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan
during a Default, Event of Default or other failure to satisfy any conditions
precedent, or Agent’s or any Lender’s permitting to remain outstanding any Loan
during a Default or Event of Default; or (c) acceptance by Agent or any Lender
of any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. It is expressly acknowledged by Obligors that
any failure to satisfy a financial covenant on a measurement date shall not be
cured or remedied by satisfaction of such covenant on a subsequent date.

SECTION 11.          AGENT

This Section 11 and the provisions contained in Exhibit D attached hereto (which
are hereby incorporated by reference) are an agreement solely among Secured
Parties and Agent, and shall survive Full Payment of the Obligations. Neither
Exhibit D, nor this Section 11, confer any rights or benefits upon Obligors or
any other Person. As between Obligors and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 12.          BENEFIT OF AGREEMENT; ASSIGNMENTS

12.1            Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of Borrowers, each
other Obligor, Agent, Lenders, Secured Parties, and their respective successors
and assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 12.3. Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 12.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

12.2            Participations

12.2.1      Permitted Participants; Effect. Any Lender may, subject to Section
12.3.3 and with the prior written consent of Agent, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Obligors and Agent shall continue
to deal solely and directly with such Lender in connection with the Loan
Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.



 -68- 

 

12.2.2      Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.

12.2.3      Benefit of Set-Off. Borrowers agree that each Participant, if
consented to in writing by Agent, shall have a right of set-off in respect of
its participating interest to the same extent as if such interest were owing
directly to a Lender, and each Lender shall also retain the right of set-off
with respect to any participating interests sold by it. By exercising any right
of set-off, a Participant agrees to share with Lenders all amounts received
through its set-off, in accordance with Section V of Exhibit D as if such
Participant were a Lender.

12.3            Assignments.

12.3.1      Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its Loans, rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); (c) Agent shall have consented to
such assignment (except to the extent such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender) and (d)
the parties to each such assignment shall execute and deliver to Agent, for its
acceptance and recording, an Assignment and Acceptance. Nothing herein shall
limit the right of a Lender to pledge or assign any rights under the Loan
Documents to secure obligations of such Lender, including a pledge or assignment
to a Federal Reserve Bank; provided, however, that no such pledge or assignment
shall release the Lender from its obligations hereunder nor substitute the
pledge or assignee for such Lender as a party hereto.

12.3.2      Effect; Effective Date. Upon delivery to Agent of an assignment
notice in form and substance satisfactory to Agent and a processing fee of
$3,500 (unless otherwise agreed by Agent in its discretion), the assignment
shall become effective as specified in the notice, if it complies with this
Section 12.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new promissory notes, as applicable, in favor of
such assignee Lender. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.



 -69- 

 

12.3.3      Certain Assignees. No assignment or participation may be made to a
Borrower, an Affiliate of a Borrower, a Defaulting Lender or a natural person.
In connection with any assignment by a Defaulting Lender, such assignment shall
be effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share
of all Loans. If an assignment by a Defaulting Lender shall become effective
under Applicable Law for any reason without compliance with the foregoing
sentence, then the assignee shall be deemed a Defaulting Lender for all purposes
until such compliance occurs.

12.3.4      Certain Pledges. Any Lender may, at any time and without consent of
any Borrower or Agent, pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under any notes issued for
its benefit) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any funding source
of such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

12.4            Replacement of Certain Lenders. If a Lender (a) fails to give
its consent to any amendment, waiver or action for which consent of all Lenders
was required and Required Lenders consented, (b) claims compensation under
Section 3.7 or 5.9, or (c) is a Defaulting Lender, then, in addition to any
other rights and remedies that any Person may have, Agent or Borrower Agent may,
by notice to such Lender within 120 days after such event, require such Lender
to assign all of its rights and obligations under the Loan Documents to Eligible
Assignee(s), pursuant to appropriate Assignment and Acceptance(s), within 20
days after the notice. Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment and Acceptance if the Lender fails to execute it.
Such Lender shall be entitled to receive, in cash from such Eligible Assignee,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

SECTION 13.          MISCELLANEOUS

13.1            Consents, Amendments and Waivers.

13.1.1      Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and, each Obligor party to such Loan Document;
provided, however, that (a) without the prior written consent of Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of Agent; (b) without the prior
written consent of each affected Lender, including a Defaulting Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date applicable to such Lender’s
Obligations; or (iv) amend this clause (b); (c) without the prior written
consent of all Lenders (except any Defaulting Lender), no modification shall be
effective that would (i) alter Section 5.7, 7.1 (except to add Collateral) or
13.1.1; (ii) amend the definition of Pro Rata or Required Lenders; (iii) release
all or substantially all of the Collateral, except as currently contemplated by
the Loan Documents; or (iv) release any Obligor from liability for any
Obligations, if such Obligor is Solvent at the time of the release; (d) without
the prior written consent of Required Supermajority Lenders, (i) increase any
advance rate with respect to the Borrowing Base; or (ii) amend or waive the
conditions to eligibility of Borrower Advances or other components (or
subcomponents of such components) of the calculation of the Borrowing Base, in
each case, if as a result thereof the amounts available to be borrowed by
Borrowers would be increased; provided that the foregoing shall not limit the
discretion of Agent to change, establish or eliminate any Availability Reserves;
and (e) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.7.



 -70- 

 

13.1.2      Limitations. The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders and/or Agent as among themselves. Only the consent
of the parties to the Fee Letter or any agreement relating to a Bank Product
shall be required for any modification of such agreement, and any non-Lender
that is party to a Bank Product agreement shall have no right to participate in
any manner in modification of any other Loan Document. Any waiver or consent
granted by Agent or Lenders hereunder shall be effective only if in writing and
only for the matter specified.

13.1.3      Payment for Consents. No Borrower will directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

13.2            Indemnity. EACH BORROWER AND EACH OTHER OBLIGOR SHALL INDEMNIFY
AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS, LIABILITIES, COSTS,
EXPENSES AND OTHER AMOUNTS OF ANY KIND THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE IN ANY WAY RELATED TO THE LOAN DOCUMENTS, THE COLLATERAL,
ANY BREACH OF APPLICABLE LAW, OR OTHERWISE, INCLUDING CLAIMS ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to any claims,
liabilities, costs, expenses and other amounts of any kind in any way related to
the Loan Documents or Collateral that are determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

13.3            Notices and Communications.

13.3.1      Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 13.3. Each
such notice or other communication shall be effective only (a) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; (b) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged;
or (c) if given by electronic means, only at the time and to the extent provided
in Section 13.3.2. In no event shall a voicemail message be effective as a
notice, communication or confirmation under any of the Loan Documents.
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.4,
2.3, 4.1.1 or 5.3.3 shall be effective until actually received by the individual
to whose attention at Agent such notice is required to be sent. Any written
notice or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Obligors.



 -71- 

 

13.3.2      Electronic Communications. (i) Borrowers authorize Agent and Lenders
to extend Loans, effect selections of interest rates, and transfer funds to or
on behalf of Borrowers based on instructions sent by electronic mail. Borrowers
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing, but if the foregoing differs in any material respect from the action
taken by Agent, the records of Agent shall govern.

(ii)       Electronic mail and internet websites may be used for delivery of
financial statements, Borrowing Base Certificates and other information required
by Section 9.1.3 (other than notices), administrative matters and distribution
of Loan Documents for execution, pursuant to procedures approved by Agent or as
otherwise determined by Agent. Anything herein to the contrary notwithstanding,
except as expressly provided Section 13.2.2(i), notices delivered by electronic
mail may not be used as effective notice under the Loan Documents.

(iii)       Unless Agent otherwise requires, communications sent to an
electronic mail address of Agent shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail, or other
written acknowledgement); provided that if such communication is not sent during
the normal business hours of the recipient, such communication shall be deemed
to have been sent at the opening of business on the next Business Day for the
recipient.

(iv)       Agent shall not have any liability for any loss suffered by any
Obligor as a result of Agent’s acting upon its understanding of electronic mail
requests or instructions from a Person believed in good faith by Agent to be a
Person authorized to give such requests or instructions on an Obligor’s behalf.
Each Obligor shall indemnify, defend and hold harmless each Indemnitee from any
claims arising from any electronic communication purportedly given by or on
behalf of an Obligor.

(v)       Agent may, in its discretion and upon notice to Borrower Agent (A)
cease or suspend any actual or implied obligation it may have to act based on
such electronic communications and (B) thereafter, disregard any such electronic
communications.

13.3.3      Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Obligors even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of an Obligor.

13.4            Performance of Obligors’ Obligations. Agent may, in its
discretion at any time and from time to time, at Borrowers’ and the other
Obligors’ expense, pay any amount or do any act required of an Obligor under any
Loan Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Borrowers and the other Obligors, on demand, with interest from the date
incurred to the date of payment thereof at the Default Rate applicable to
Revolver Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.



 -72- 

 

13.5            Credit Inquiries. Each Obligor hereby authorizes Agent and
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning any Obligor or Subsidiary.

13.6            Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

13.7            Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

13.8            Counterparts. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

13.9            Entire Agreement. Time is of the essence of the Loan Documents.
The Loan Documents constitute the entire contract among the parties relating to
the subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

13.10        Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, association, joint
venture or any other kind of entity, nor to constitute control of any Obligor.

13.11        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers and the
other Obligors acknowledge and agree that (a)(i) this credit facility and any
related arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Obligors and such Person; (ii) Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Obligors are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Obligors, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Obligors
and their Affiliates, and have no obligation to disclose any of such interests
to Obligors or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower and each other Obligor hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.



 -73- 

 

13.12        Confidentiality. Agent and Lenders each shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and funding or financing sources, and to
its and their partners, directors, officers, employees, agents, advisors and
representatives (provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential); (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same as this
Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender or any of
their Affiliates on a nonconfidential basis from a source other than Obligors.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information describing this credit facility, including the names and
addresses of Borrowers and a general description of Obligors’ businesses, and
may use Obligors’ logos, trademarks or product photographs in advertising
materials, including “tombstones”, league tables and press releases. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information. Agent and Lenders each acknowledge that (i) Information may include
material non-public information concerning an Obligor or Subsidiary; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities laws.
Obligors consent to the publication by Agent or any Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using any Obligor’s name, product photographs, logo or trademark. Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

13.13        GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

13.14        Consent to Forum. EACH BORROWER AND EACH OTHER OBLIGOR HEREBY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING
IN OR WITH JURISDICTION OVER ATLANTA, GEORGIA, IN ANY PROCEEDING OR DISPUTE
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER AND EACH OTHER
OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.3.1. Nothing herein shall limit
the right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.



 -74- 

 

13.15        Waivers by OBLIGORS. To the fullest extent permitted by Applicable
Law, EACH Borrower AND EACH OTHER OBLIGOR hereby knowingly, intentionally and
intelligently waives (with the benefit of advice of legal counsel of its own
choosing), (a) the right to trial by jury (which Agent and each Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Agent on which AN
OBLIGOR may in any way be liable, and hereby ratifies anything Agent may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Agent or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any enforcement action or exercise of rights or remedies, of any kind, the
Obligations, Loan Documents or transactions relating thereto; (g) notice of
acceptance hereof; and (h) the right to assert any confidential relationship
that it may have under applicable law with any accounting firm and/or service
bureau in connection with any information requested by Agent pursuant to or in
accordance with this Agreement (and OBLIGORS AGREE that Agent may contact
directly and such accounting firm and/or service bureau in order to obtain any
such information). EACH OBLIGOR acknowledges that the foregoing waivers are a
material inducement to Agent and Lenders entering into this Agreement and that
they are relying upon the foregoing in their dealings with OBLIGORS. EACH
OBLIGOR has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

13.16        Power of Attorney. Each Borrower and each other Obligor hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Borrower or other Obligor’s true and lawful attorney (and agent-in-fact)
for the purposes provided in this Section. Agent, or Agent’s designee, may,
without notice and in either its or a Borrower’s name, but at the cost and
expense of Borrowers and the other Obligors: (a) endorse an Obligor’s name on
any check, draft or other item of payment or other proceeds of Collateral
(including proceeds of insurance) or any Collections that come into Agent’s
possession or control; and (b) following the occurrence and during the
continuance of an Event of Default, (i) notify any Collections Paying Party of
the assignment of Borrowers Advances and/or Customer Collateral, demand and
enforce payment of the same by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to Borrower Advances or Customer
Collateral; (ii) settle, adjust, modify, compromise, discharge or release any
Borrower Royalty Receivables or other Collateral or any Customer Collateral, or
any legal proceedings brought to collect Borrower Advances, Borrower Royalty
Receivables or other Collateral or Customer Collateral; (iii) sell or assign any
Borrower Royalty Receivables and other Collateral or any Customer Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral (including
Borrower Royalty Receivables) or Customer Collateral; (v) prepare, file and sign
an Obligor’s name to a proof of claim or other document in a bankruptcy of a
Collections Paying Party, or to any notice, assignment or satisfaction of Lien
or similar document; (vi) receive, open and dispose of mail addressed to an
Obligor, and notify postal authorities to deliver any such mail to an address
designated by Agent; (vii) endorse any Chattel Paper, Document, Instrument, bill
of lading, or other document or agreement relating to any Collateral or any
Customer Collateral; (viii) use an Obligor’s stationery and sign its name to
verifications of Accounts or Customer Assets consisting of Accounts and notices
to Collections Paying Parties; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Borrower is a beneficiary; and (xii)
take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents. To the extent of any direct conflict
between the provisions of this Section 13.16 and the provisions of the Borrower
Assignment Agreement, the provisions of the Borrower Assignment Agreement shall
govern and control.



 -75- 

 

13.17        PATRIOT Act Notice. Agent and Lenders hereby notify Borrowers and
the other Obligors that pursuant to the requirements of the PATRIOT Act, Agent
and Lenders are required to obtain, verify and record information that
identifies each Obligor, including its legal name, address, tax ID number and
other information that will allow Agent and Lenders to identify it in accordance
with the PATRIOT Act. Agent and Lenders will also require information regarding
each personal guarantor, if any, and may require information regarding Obligors’
management and owners, such as legal name, address, social security number and
date of birth.

[Remainder of page intentionally left blank; signatures begin on following page]



 -76- 

 

IN WITNESS WHEREOF, this Agreement has been executed under seal and delivered as
of the date set forth above.

ATTEST:

 

 

 

 

/s/ David Earhart

David Earhart, Secretary

 

[SEAL]

BORROWERS:

 

SWK HOLDINGS CORPORATION

 

 

By: /s/ Winston Black

Name: Winston Black, III

Title:   Chief Executive Officer

 

   

ATTEST:

 

 

 

/s/ David Earhart

David Earhart, Secretary of SWK Holdings Corporation, the sole manager of SWK

Funding LLC

 

[SEAL]

SWK FUNDING LLC

 

By:  SWK HOLDINGS CORPORATION,

 its sole manager

 

 

By: /s/ Winston Black

Name:  Winston Black, III

Title:    Chief Executive Officer

 

 

 

 

 

Address (for each Borrower):

14755 Preston Road, Ste. 105

Dallas, Texas 75254

Attn: Chief Executive Officer

 

 



 

 

 

 

AGENT AND LENDERS:

 

STATE BANK AND TRUST COMPANY,

as Agent and a Lender

 

 

By: /s/ B. Earl Garris

Name: B. Earl Garris

Title:    Vice President

Address:

State Bank and Trust Company

3399 Peachtree Road, N.E., Suite 1900

Atlanta, GA 30326

Attn: SWK Loan Administration Officer / Susan Hall

 

 

with courtesy copies to (which shall not be deemed notice):

Parker, Hudson, Rainer & Dobbs LLP

303 Peachtree Street N.E.

Suite 3600

Atlanta, Georgia 30308

Attention: Bobbi Acord Noland

 

 



 

